Exhibit 10.2

TRANSITIONAL SERVICES AGREEMENT

by and between

MISYS PLC

and

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC

dated as of August 20, 2010



--------------------------------------------------------------------------------

TRANSITIONAL SERVICES AGREEMENT

THIS TRANSITIONAL SERVICES AGREEMENT (this “Agreement”), dated as of August 20,
2010, between Misys plc, a public limited company incorporated under the laws of
England and Wales (“Manchester”), and Allscripts-Misys Healthcare Solutions,
Inc., a Delaware corporation (“Arsenal”).

W I T N E S S E T H :

WHEREAS, Manchester acquired direct and indirect ownership of approximately
fifty-four and one-half percent (54.5%) of the then issued and outstanding
Arsenal Shares pursuant to an agreement and plan of merger, dated March 17,
2008, entered into by and among Manchester, AM LLC, Allscripts Healthcare
Solutions Inc. and Patriot Merger Company, LLC;

WHEREAS, Manchester and Arsenal entered into a Framework Agreement dated as of
June 9, 2010 (the “Framework Agreement”) pursuant to which Manchester and
Arsenal agreed, among other things and subject to certain conditions, to reduce
Manchester’s existing indirect shareholding in Arsenal through (i) a repurchase
by Arsenal of Arsenal Shares held indirectly by Manchester through its
subsidiaries and (ii) a secondary public offering by subsidiaries of Manchester
of additional Arsenal Shares (the transactions described in clauses (i) and
(ii), the “Coniston Transaction”); and

WHEREAS, following the occurrence of, and subject to the closing of, the
Coniston Transaction (the “Coniston Closing”), Manchester and Arsenal each
desire to provide, or cause to be provided, to the Recipients indicated on the
Schedules hereto, and such Recipients desire to accept and receive, the Services
and other services and rights set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Manchester and Arsenal
agree as follows:

 

1. Definitions and Interpretation

1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1:

“AAA” has the meaning specified in Section 10.2.

“Action” means any suit, action, cause of action, proceeding, claim, complaint,
grievance, arbitration proceeding, demand, citation, summons, subpoena, cease
and desist letter, injunction, notice of violation or irregularity, review or
investigation (whether civil, criminal, regulatory or otherwise and whether at
law or in equity) before or by any Governmental Entity or before any arbitrator.

“Additional Service” has the meaning specified in Section 2.1(b).

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that, at the time
of determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first Person,
whether by Contract, possession (directly or indirectly) of power to direct or
cause the direction of the management or policies of a Person or the ownership
(directly or indirectly) of securities or other interests in such Person and for
the avoidance of doubt (i) neither Arsenal nor any of its Subsidiaries shall be
treated as Affiliates of Manchester or any of its other Subsidiaries (other than
Arsenal and its Subsidiaries) and (ii) neither Manchester nor any of its
Subsidiaries (other than Arsenal and its Subsidiaries) shall be treated as
Affiliates of Arsenal or any of its Subsidiaries.

“Agreement” has the meaning specified in the first paragraph.

“Amended and Restated Relationship Agreement” means the amended and restated
relationship agreement, dated on or about the date of this Agreement, between
Arsenal and Manchester.

“Arsenal” has the meaning specified in the first paragraph and includes its
permitted successors and permitted assigns.

“AM LLC” means AllscriptsMisys LLC (formally known as Misys Healthcare Systems
LLC), a North Carolina limited liability company.

“Arsenal Shares” means the issued and outstanding shares of common stock of
Arsenal, par value $0.01 per share.

“Confidential Information” has the meaning specified in Section 4.1.

“Contract” means a contract, agreement, arrangement or lease, whether written or
oral.

“Dispute Date” has the meaning specified in Section 10.1.

“Effective Date” has the meaning specified in Section 5.1.

“Executives” means Manchester’s Stephen Wilson and Arsenal’s Bill Davis or such
other persons as each of Manchester and Arsenal shall designate from time to
time.

“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any Action incident to any matter indemnified against
hereunder (including court filing fees, court costs, arbitration fees or costs,
witness fees, and reasonable fees and disbursements of legal counsel,
investigators, expert witnesses, consultants, accountants and other
professionals).

“Fees” means, with respect to any given Service, (a) charges for the provision
of such Service and (b) reasonable out-of-pocket expenses (which, for the
avoidance of doubt, shall not include allocations for overhead or similar
general operating expenses) incurred by a Provider on behalf of a Recipient in
the provision of such Service (regardless of whether such reasonable
out-of-pocket expenses are listed on any Schedule); provided, that any such
out-of-pocket expenses that are not set forth on the relevant Schedule (i) for
Manila Support Services individually in excess of $2,000 or in the aggregate in
excess of $10,000 per fiscal quarter shall require the prior consent of the
Recipient to be a “Fee” hereunder and (ii) for other Schedules individually in
excess of $5,000 or in the aggregate in excess of $20,000 per fiscal quarter
shall require the prior consent of the Recipient to be a “Fee” hereunder, and
provided, further, that the aggregate of all out-of-pocket expenses not set
forth on a Schedule for all Services shall not exceed $500,000 per Service
Period.

 

3



--------------------------------------------------------------------------------

“Financial Services” has the meaning specified in Schedule A.

“Force Majeure” has the meaning specified in Section 12.12.

“Framework Agreement” has the meaning specified in the third paragraph.

“Governmental Entity” means any domestic or foreign (whether national, federal,
state, provincial, local or otherwise) government or any court, administrative
agency or commission or other governmental or regulatory authority or agency,
domestic, foreign or supranational.

“Indemnified Party” and “Indemnified Parties” have the meanings specified in
Section 7.1.

“Indemnifying Party” has the meaning specified in Section 7.1.

“Information Systems Services” has the meaning specified in Schedule D.

“Law” (and with the correlative meaning “Laws”) means rule, regulation, statute,
order, ordinance, guideline, code (including the UK Takeover Code) or other
legally enforceable requirement, including, but not limited to common law, state
and federal laws or securities laws and laws, rules and regulations of foreign
jurisdictions.

“Liability” means any and all claims, debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising (unless otherwise
specified in this Agreement), including all reasonable out-of-pocket costs and
reasonable attorneys’ fees and expenses relating thereto, and including those
debts, liabilities and obligations arising under any Law, and those arising
under any Contract, commitment or undertaking.

“Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, fees, expenses,
deficiencies, or other charges, absolute or contingent, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown (including
the costs and expenses of any and all Actions, demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened Actions).

“Manila Support Services” has the meaning specified in Schedule C.

“Manchester” has the meaning specified in the first paragraph and includes its
permitted successors and permitted assigns.

“Open Source Software License Agreement” has the meaning specified in the
Proprietary Software License Agreement.

“Overdue Rate” means the prime rate of interest as published in the Wall Street
Journal on the date a payment hereunder was due plus one percent (1%).

“Party” means Manchester or Arsenal as the context may require.

“Parties” means Manchester and Arsenal together.

“Person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, Governmental Entity,
unincorporated organization or other entity.

 

4



--------------------------------------------------------------------------------

“Proprietary Software License Agreement” means the Proprietary Software License
Agreement, dated as of October 10, 2008, between Misys Open Source Solutions LLC
and AM LLC.

“Provider” means an entity providing a Service hereunder, as indicated on the
Schedules hereto. Manchester, Arsenal or any of their respective Affiliates may
serve as a Provider hereunder.

“Provider Invoice” has the meaning specified in Section 3.2.

“Provider Party” means either Manchester (if the Provider is Manchester or an
Affiliate of Manchester) or Arsenal (if the Provider is Arsenal or an Affiliate
of Arsenal).

“Provider Service Manager” has the meaning specified in Section 2.3(a).

“Provider Software” means all computer systems, software programs and databases
and external data services used by a Provider (i) prior to the date hereof in
providing services to a Recipient or (ii) in the performance of Services
hereunder.

“R&D Services” has the meaning specified in Schedule B.

“Recipient” means an entity receiving a Service hereunder, as indicated on the
Schedules hereto. Manchester, Arsenal or any of their respective Affiliates may
be a Recipient hereunder.

“Recipient Data” means all correspondence, communications, memos, e-mails,
electronic or paper records, electronic or paper documents or other information,
including but not limited to client databases, pricing, collections, and any
other financial information, prepared or generated by any Provider with respect
to any Recipient or its businesses during the term of this Agreement contained
in such Provider’s data files or systems, any additions or modifications made
thereto by Provider in the course of performing Services under this Agreement,
and any output data resulting from the delivery of Services by Provider.

“Recipient Party” means either Arsenal (if the Recipient is Arsenal or an
Affiliate of Arsenal) or Manchester (if the Recipient is Manchester or an
Affiliate of Manchester).

“Recipient Service Manager” has the meaning specified in Section 2.3(a).

“Records” has the meaning specified in Section 3.3(a).

“Schedule” means any schedule attached hereto.

“Service End Date” as it relates to each Service has the meaning specified in
the relevant Schedule for that Service.

“Service Manager” has the meaning specified in Section 2.3(a).

“Service Period” has the meaning specified in Section 5.1.

“Services” has the meaning specified in Section 2.1(a).

“Software” means all computer software, including application software,
operating system software and firmware including all source code and object code
versions thereof, in any and all forms and media, and all related documentation.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, another Person of which more
than 50% of any class of capital stock, voting securities, other voting
ownership or voting partnership interests (or, if there are no such voting
interests, more than 50% of the equity interests) are owned or controlled,
directly or indirectly, by such first Person.

“Tax Services” has the meaning specified in Schedule E.

“Third Party” has the meaning specified in Section 2.8(a).

“Third Party Consent” has the meaning specified in Section 2.8(a).

“Third Party Fee” has the meaning specified in Section 2.8(c).

“Trademark and Trade Name License Agreement” means the trademark and trade name
license agreement dated October 10, 2008 between Manchester as licensor and AM
LLC as licensee.

“Trademark and Trade Name Sublicense Agreement” means the trademark and trade
name sublicense agreement dated October 10, 2008 between AM LLC as licensor and
Arsenal as sublicensee.

“Transition and Migration Plan” has the meaning specified in Section 5.4(c).

1.2 Interpretation.

(a) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular tense include the meanings of those words in the
plural tense, and words used in the plural tense include the meanings of those
words in the singular tense;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any gender includes the other gender;

(iv) the words “include”, “includes” and “including” shall each be deemed to be
followed by the term “without limitation”;

(v) reference to any section, paragraph, exhibit or schedule means such section
or paragraph of, or such exhibit or schedule to, this Agreement, as the case may
be, and references in any section or definition to any clause means such clause
of such section or definition;

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(vii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

6



--------------------------------------------------------------------------------

(viii) reference to any Law (including statutes and ordinances) means such Law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(x) in the event of any conflict between the provisions of the body of this
Agreement and the Schedules hereto, the provisions of the relevant Schedule
shall control, unless a Schedule or this Agreement expressly provides otherwise;

(xi) the titles and sections contained in this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement; and

(xii) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates or subcontractors to
take such action or refrain from taking such action, as the case may be.

(b) This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against either Party
shall not apply to any construction or interpretation hereof.

 

2. Provision and receipt of Services

2.1 General. (a) Each Provider hereunder shall provide to the relevant
Recipient(s) hereunder, in accordance with the terms hereof and the Schedules,
the following services solely for use in the business of such Recipient and its
Affiliates:

(i) Financial Services (as defined in Schedule A);

(ii) R&D Services (as defined in Schedule B);

(iii) Manila Support Services (as defined in Schedule C);

(iv) Information Systems Services (as defined in Schedule D); and

(v) Tax Services (as defined in Schedule E),

(collectively, the “Services,” and each individually, including each individual
service forming a part thereof, a “Service”).

 

7



--------------------------------------------------------------------------------

(b) Additional Services. Notwithstanding anything to the contrary contained
herein, if either Party becomes aware of any service (each, an “Additional
Service”), which is not already being provided pursuant hereto, and such service
was provided by Manchester or its Subsidiaries to Arsenal or a subsidiary of
Arsenal or by Arsenal or its Subsidiaries to Manchester or a Subsidiary of
Manchester prior to the date hereof, then such Party shall notify the other
Party in writing of any such services and the Parties shall, for thirty
(30) days thereafter, negotiate in good faith an amendment or modification
hereto regarding the scope, terms, duration and cost and fees therefor, which
shall be no less favorable to the designated Recipient than the terms on which
such service was previously provided, and if the Parties cannot reach an
agreement on such terms prior to such thirtieth day, such service shall not be
added hereto as an Additional Service. Once agreed, any such Additional Service
shall be a “Service” for all purposes of this Agreement and the Parties shall
amend this Agreement accordingly. Until the execution of any such amendment,
neither the Provider Party nor its Affiliates shall be obligated to provide any
such Additional Service.

2.2 Standard of Care. In the performance of the Services, a Provider shall
perform the Services at a service level equal to or better than the current
service level for that particular Service as provided by a Provider to itself or
its Affiliates; provided that with respect to a particular Service, the Provider
and Recipient may agree on a specific service level relevant to such Service,
consistent with this general principle, which will be set forth as part of the
relevant Schedule. During the transition period, the Services shall be provided
at the same service levels, and using the same personnel, as provided prior to
the Effective Date. To the extent any such personnel used in the provision of
the Services ceased to be employed or engaged by the Provider following the
Effective Date, then the Provider shall notify the Recipient and, if requested
by the Recipient, the Provider shall provide the same number of replacement
personnel as is required to replace those who have left at no additional cost to
the Recipient unless otherwise specified in the relevant Schedule for such
Service or otherwise agreed between the Provider and the Recipient.

2.3 Service Managers.

(a) Each Provider and Recipient shall designate one or more of its employees or
representatives to be manager for each of the categories of Services listed in
Section 2.1(a) herein (each, a “Provider Service Manager”, “Recipient Service
Manager” or “Service Manager”, as applicable). Each Service Manager shall be
listed in the Schedules hereto or shall otherwise be appointed, and the other
Party shall be notified of such appointment, promptly after the date hereof.
Each Provider Service Manager’s responsibilities for his or her identified
Services shall include:

(i) supervising the performance of a Provider’s obligations (including
performance of Services); and

(ii) communicating or meeting with the corresponding Recipient Service Manager
as reasonably necessary to review progress and to resolve any issues relating to
the Services.

(b) Each Recipient Service Manager’s responsibilities for his or her identified
Services shall include: (i) supervising the Recipient’s performance of its
responsibilities with respect to the Services; and (ii) communicating or meeting
with the corresponding Provider Service Manager as reasonably necessary to
review progress and to resolve any issues relating to the Services.

 

8



--------------------------------------------------------------------------------

(c) If a Service Manager of either Party is unable to continue to serve in such
capacity or if either Party elects to change a Service Manager, such Party shall
appoint a successor Service Manager and promptly notify the other Party of such
appointment.

2.4 Affiliates. The Provider Party remains responsible for the performance of
any of its Affiliates of the Services. A Provider may subcontract any of its
obligations in relation to the provision of any Service or component thereof to
any of its Affiliates; provided that such Affiliate shall be subject to the
standard of care set forth in Section 2.2 and that the Provider Party remains
responsible for such performance of such Service or component thereof by such
Affiliate at the same standard of care set forth herein for the Services.

2.5 Recipient Obligations. To enable a Provider to provide the Services, a
Recipient shall provide or cause to be provided, at its sole cost and expense,
such information and materials, furnish access to such data, personnel, software
licenses and other resources, and take such other actions as are reasonably
necessary for the Provider to provide the Services.

2.6 Compliance with Laws. A Provider shall have no obligation to engage in any
unlawful activity in connection with the provision of the Services. In the event
that either Party becomes aware of a change in the Law applicable to a Service,
each shall notify the other and negotiate in good faith how to change the
Service to accommodate the change in applicable Law (including cost). If after
fifteen (15) days the Parties are unable to agree on how the Services are to be
changed in order to accommodate the change in Law, then the Provider may
terminate the Services or such component thereof immediately upon giving written
notice without any further liability or obligation other than the payment of
Fees for such Services or components thereof provided through the date of such
termination. In performing the Services, the Provider Party and any Provider
shall comply in all material respects with all Laws that apply to the
performance of the same.

2.7 Limited License. Subject to the terms and conditions of this Agreement, the
Provider Party hereby grants to the Recipient Party a nonexclusive, terminable,
limited right and license (or sublicense, as the case may be) to access and/or
use the Provider Software solely in connection with the receipt of the Services
hereunder to the extent that the Recipient Party requires access and use of the
same; provided that the grant of such license or sublicense for any piece of
Provider Software is conditioned upon the terms (if any) of the consent to use
such software previously granted by a third-Person (should third-Person consent
be applicable in the circumstances) and any such license to Provider Software
shall automatically terminate on the relevant Service End Date without the
parties having to take any further action. The software covered by the
Proprietary Software License Agreement or the Open Source Software License
Agreement shall be governed by the terms of such agreements, as applicable, and
not by this Section 2.7. If a Recipient declines to pay the third-Person consent
costs as noted above, the Provider shall not be obligated to grant the
applicable license or sublicense and the Recipient may, at its option, terminate
the Service with respect to which such consent was being sought following
45-days notice to the Provider Party of its intent to do so without any further
liability or obligation other than the payment of Fees for such Services
provided through the date of such termination. All rights in and to the Provider
Software not specifically granted herein are reserved by the Provider Party and
its Affiliates, as applicable.

 

9



--------------------------------------------------------------------------------

  2.8 Third Party Consents.

(a) The Parties shall cooperate with each other and shall use commercially
reasonable endeavors to obtain the consent of third parties (each a Third Party)
which are necessary or desirable (i) to permit the Services to be provided,
enjoyed or used in accordance with the terms of this Agreement or (ii) to
achieve the separation of any other services or benefits provided by a Third
Party to either or both of the Parties (each a Third Party Consent).

(b) Each Party shall be responsible for its own internal personnel and related
costs and external professional costs incurred in relation to obtaining each
Third Party Consent.

(c) If a Third Party requests the payment of a fee as a condition precedent for
granting a Third Party Consent or the Third Party grants a Third Party Consent
subject to an increase in the fees payable to that Third Party (in each case, a
Third Party Fee), then the Parties shall negotiate in good faith as to whether
the relevant contract with that Third Party shall be terminated in accordance
with its terms and the Parties shall bear any costs associated with such
termination in proportion (as at the Effective Date) to each Party’s use of such
Third Party’s services or contract. If the Parties agree (each acting
reasonably) that the relevant contract shall continue, then the Parties shall
bear the Third Party Fee in proportion (as at the Effective Date) to each
Party’s use of such Third Party’s services or contract.

 

3. Fees; Invoicing and Payment

3.1 Fees Generally. The relevant Recipient or Recipient Party shall pay the
relevant Provider or Provider Party the amounts set forth in Schedule A in
consideration for the Financial Services, the amounts set forth in Schedule B in
consideration for the R&D Services, the amounts set forth in Schedule C in
consideration for the Manila Support Services; the amounts set forth in Schedule
D in consideration for the Information Systems Services and the amounts set
forth in Schedule E in consideration for the Tax Services. With respect to Fees
charged by Manchester or any of its Affiliates, such Fees will use the
Manchester budgeted exchange rates for the then-applicable fiscal period. For
purposes of clarification, all Fees set out in the Schedules to this Agreement
are specified and payable in U.S. dollars and are not subject to change due to
exchange rates or currency fluctuations.

3.2 Payments. The Provider Party shall submit or cause to be submitted to the
Recipient Party or a Recipient, within thirty (30) business days following the
end of each calendar month, an invoice specifying the Fees for and nature of
each of the Services provided during the relevant month (each, a “Provider
Invoice”). The Provider Party shall, and shall cause its Affiliates to, provide
the Recipient Party with such books and records as are necessary to support the
amounts in the relevant Provider Invoice as the Recipient Party may reasonably
request from time to time. The Recipient Party shall pay or cause to be paid in
full the amounts due under each Provider Invoice within fifteen (15) days after
receipt of such Provider Invoice and such payment shall be accompanied by a copy
of the applicable Provider Invoice. Any portion of the amount due on any
Provider Invoice not paid within such fifteen (15) day period shall bear
interest at the Overdue Rate, calculated on an annualized basis based on a
360-day year comprised of twelve (12) thirty day months, until paid in full. All
amounts invoiced on Provider Invoices shall be in United States (U.S.) dollars,
unless otherwise agreed upon by the Parties.

3.3 Records and Access to Records.

(a) Each Party agrees to maintain, and to cause its applicable Affiliates to
maintain, books and records arising from or related to any Services provided
hereunder that are

 

10



--------------------------------------------------------------------------------

accurate and complete in all material respects during the term of each Service
and for a period of four (4) years following the termination or expiration of
such Service, including but not limited to accounting records and documentation
produced in connection with the rendering of any Service and in the calculation
of any compensation payable pursuant hereto (the “Records”).

(b) During the term hereof and for one year thereafter, no more than once during
each six month period in each fiscal year, the Recipient Party shall have the
right to audit the Records of the Provider Party and its Affiliates pertaining
to the Services received during that fiscal year. The Recipient Party may use an
independent auditor to perform any such audit that is reasonably acceptable to
the Provider Party. Prior to the Recipient Party using an independent auditor,
such independent auditor shall enter into an agreement with the Parties, on
terms that are agreeable to both Parties, under which such independent auditor
agrees to maintain the confidentiality of the information and materials reviewed
during the course of such audit. The findings of such audit shall be considered
Confidential Information for the purposes of this Agreement.

(c) Any audit shall be conducted during regular business hours and in a manner
that does not interfere unreasonably with the operations of the Provider Party
or its Affiliates. Each audit shall begin upon the date agreed by the Parties,
but in no event more than ten (10) days after notice from the Recipient of such
audit, and shall be completed as soon as reasonably practicable. The Recipient
Party shall pay or cause to be paid the costs of conducting such audit, unless
the results of an audit reveal an overpayment of the applicable audited Service
of 7.5% or more, in which case, the Provider Party shall pay or cause to be paid
the lesser of the pro-rata portion of the audit fees for auditing such Service
or an amount equal to the amount of the overpayment. If the audit concludes that
an overpayment or underpayment has occurred during the audited period, such
payment shall be remitted by the Party or its Affiliate responsible for such
payment to the other Party or its Affiliate to whom such payment is owed within
thirty (30) days after the date such auditor’s written report identifying the
overpayment or underpayment is delivered to the Party who is, or whose Affiliate
is, responsible for such payment, provided that should the Provider Party
dispute the findings of an audit conducted by the Recipient Party without the
use of an independent auditor, the Provider Party may withhold any disputed
amounts due to the Recipient Party pursuant to this Section 3.3(c) pending the
resolution of such dispute in accordance with Section 10 hereof. Any such
finally determined overpayment or underpayment shall bear interest at the
Overdue Rate, calculated on an annualized basis based on a 360-day year
comprised of twelve thirty day months, from the date such overpayment or
underpayment occurred until paid in full.

(d) In connection with any audit, the Provider Party shall provide the Recipient
Party and the auditors of the Recipient Party who have executed a
confidentiality agreement in accordance with Section 3.3(b) reasonable access to
Records (and permit the Recipient Party and the Recipient Party’s auditors to
examine and make copies and abstracts from such Records), facilities and
management personnel and subcontractors (if applicable) with respect to the
relevant Services for the purpose of: (A) performing the Recipient Party’s end
of fiscal quarter or end of fiscal year financial closing process, and to
prepare the related financial statements and accounting reports, or to revise
any financial statements and accounting reports for any prior periods; or
(B) performing audits and inspections of the relevant businesses necessary to
meet applicable regulatory requirements, including Section 404 of the
Sarbanes-Oxley Act of 2002.

 

11



--------------------------------------------------------------------------------

(e) Upon written request from the other Party, each Party shall provide the
other Party reasonable access to the Records and relevant personnel during the
term of each Service (and, for a period of four (4) years following the
termination or expiration of such Service, for purposes of defending any
litigation, the preparation of income and other tax returns, demonstrating to
any third-Person as reasonably necessary compliance with applicable laws or
regulations or pursuant to the request of any applicable regulatory authority);
provided, however, that each Party shall bear its own expenses in connection
therewith (including out of pocket expenses), such access shall be provided at a
reasonable time, under the supervision of such first Party’s or its Affiliates’
personnel and in such a manner as not to interfere unreasonably with the normal
operation of such first Party’s or its Affiliates’ businesses, and shall be
subject to any confidentiality obligations on the part of the first Party or its
Affiliates to any third Person, and provided further that nothing herein shall
require any Party to provide the other Party access to any information contained
in any Record that does not relate to the relevant Services. Such access shall
include the right to examine and copy Records to the extent relating to the
relevant Services, subject to the confidentiality obligations set forth in
Section 4 herein.

3.4 Taxes. The Fees set forth in the Schedules do not include any sales,
value-added, goods and services, or similar taxes of any nature imposed by any
federal, state, local or foreign jurisdiction. If a Provider or the Provider
Party has the legal obligation to collect and/or pay any such taxes with respect
to provision of Services under this Agreement, the amount of (and the
jurisdiction imposing) such taxes shall be added to the Provider Invoice to a
Recipient or the Recipient Party, separately stated, and shall be paid by a
Recipient or the Recipient Party to a Provider or the Provider Party; provided
that (a) in the case of value-added taxes, a Recipient or the Recipient Party
shall not be obligated to pay such taxes unless a Provider or the Provider Party
has issued to a Recipient or the Recipient Party a valid value-added tax invoice
in respect thereof, and (b) in the case of all such taxes, a Recipient or the
Recipient Party shall not be obligated to pay such taxes if and to the extent
that a Recipient or the Recipient Party has provided any exemption certificates
or other applicable documentation that would eliminate or reduce the obligation
to collect and/or pay such taxes. If a Provider or the Provider Party does not
have the legal obligation to collect and/or pay any such taxes with respect to
the provision of Services to a Recipient or the Recipient Party hereunder, a
Recipient or the Recipient Party does have such legal obligation with respect to
such taxes, and the amount of such taxes has not been added to the Provider
Invoice to a Recipient or the Recipient Party, a Recipient or the Recipient
Party shall pay the invoiced amount to a Provider or the Provider Party without
reduction for such taxes and shall pay to the applicable federal, state, local
or foreign jurisdiction the amount of such taxes due to such jurisdiction. With
respect to each Service, a Recipient and the Recipient Party shall hold the
Provider(s) and the Provider Party harmless from any sales, value added, goods
and services, or similar taxes of any nature imposed by any federal, state,
local or foreign jurisdiction with respect to such Service or payments under
this Agreement with respect to such Service; provided that in the event a
Provider or the Provider Party is obligated by law to add any such taxes to a
Provider Invoice and fails to do so, neither the Recipient nor the Recipient
Party shall be responsible for any penalties imposed as a result of such
failure.

 

4. Confidentiality

4.1 Confidential Information. “Confidential Information” of a Party means all
business, operational, customer, employee, technological, financial, commercial
and other proprietary information and materials disclosed by a Party and its
Affiliates to the other Party, its Affiliates and third-Person vendors pursuant
to this Agreement, and shall include all information and

 

12



--------------------------------------------------------------------------------

materials that: (a) are contained in any of the Schedules to this Agreement;
(b) relate to the determination of the Fees; (c) are obtained by the other Party
after the date hereof in the course of the receipt or provision of any of the
Services; (d) embody or otherwise summarize Confidential Information; or (e) are
identified in writing by the disclosing Party as confidential and/or
proprietary.

4.2 Confidentiality Obligations. Except as expressly authorized by prior written
consent of the disclosing Party, the receiving Party shall:

(a) limit access to any Confidential Information of the other Party received by
it to its and its Affiliates’ directors, officers, employees, subcontractors,
agents and representatives, including third-Person vendors, who need to know in
connection with this Agreement and the obligations of the Parties hereunder;

(b) advise such directors, officers, employees, subcontractors, agents and
representatives, including third-Person vendors, having access to the
Confidential Information of the other Party of the proprietary nature thereof
and of the obligations set forth in this Agreement and confirm their agreement
that they will be bound by such obligations (provided that no individual may
perform R&D Services within India or Manila Support Services within Manila,
Philippines without previously having executed a written non-disclosure
agreement with a Party or its Affiliate);

(c) safeguard all Confidential Information of the other Party received using a
reasonable degree of care, but not less than that degree of care used by the
receiving Party in safeguarding its own similar information or material;

(d) comply in all material respects with all applicable: (i) Laws relating to
maintaining the confidentiality of the Confidential Information of the other
Party; and (ii) privacy policies provided to the receiving Party relating to
Confidential Information of the disclosing Party;

(e) except as set forth in this Agreement, not reproduce or use any Confidential
Information of the other Party or disclose the Confidential Information of the
other Party to any other Person without the prior written consent of the other
Party; and

(f) use the Confidential Information of the other Party only for the purposes
and in connection with the performance of the receiving Party’s obligations set
forth in this Agreement.

4.3 Exceptions. Notwithstanding the obligations set forth in Section 4.2, the
obligations of confidentiality, non-use and non-disclosure imposed under this
Section 4 shall not apply to any Confidential Information of the other Party:

(a) that the recipient can demonstrate has been published or otherwise been made
available to the general public without breach of this Agreement;

(b) that the recipient can demonstrate has been furnished or made known to the
recipient without any obligation to keep it confidential by a third Person under
circumstances which are not known or should not have reasonably been known to
the recipient to involve a breach of the third Person’s obligations to a Party
hereto;

 

13



--------------------------------------------------------------------------------

(c) that the recipient can demonstrate was developed or acquired independently
by an employee or agent of the recipient without access to or use of
Confidential Information of the other Party furnished to the recipient pursuant
to this Agreement;

(d) that the recipient can demonstrate it is explicitly entitled to disclose
pursuant to the Amended and Restated Relationship Agreement; or

(e) that the recipient can demonstrate was also provided to it, independent of
this Agreement, in its capacity as a director or shareholder of the other Party
and is governed by confidentiality obligations in its capacity as such.

4.4 HIPAA Obligations. Each Party acknowledges that certain Recipient Data of
the other Party may constitute “protected health information” subject to the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and that
the other Party may be considered a “business associate” to customers that are
“covered entities” under HIPAA. Each Party shall treat all such Recipient Data
as Confidential Information of the other Party hereunder, regardless of whether
such information is aggregated or otherwise “de-identified” (as that term is
defined under HIPAA). Each Party acknowledges that it has executed a business
associate subcontractor agreement.

4.5 Data Security. The Provider Party shall use commercially reasonable efforts
to protect the physical security and electronic security of the equipment
utilized to provide the Services to the Recipient Party that contains Recipient
Data. In the event of a breach or suspected breach of security of any system,
website, database, equipment or storage medium or facility that results or could
result in unauthorized access to Recipient Data by any third party (including
any employee or subcontractor of the Provider Party that is not authorized to
access such information), the Provider Party shall notify the Recipient Party as
promptly as is reasonably possible under the circumstances and make commercially
reasonable efforts to resecure its systems promptly. The Provider Party shall
treat any information related to such security incident(s) as the Recipient’s
Confidential Information. The Provider Party agrees to provide reasonable
cooperation to the Recipient Party and any applicable government agency in
investigating and resolving any such security incident.

4.6 Injunctive Relief. Each Party acknowledges that the disclosing Party would
not have an adequate remedy at Law for the breach of any one or more of the
covenants contained in this Section 4 and agrees that, in the event of such
breach, the disclosing Party may apply to a court for an injunction to prevent
breaches of this Section 4 and to enforce specifically the terms and provisions
of this Section 4.

4.7 Disclosure Required by Law. The provisions of this Section 4 shall not
preclude disclosures required by Law; provided, however, that each Party shall
use reasonable efforts to notify the other Party prior to making any such
disclosure, in order to permit the other Party to take such steps as it deems
appropriate to minimize any loss of confidentiality.

 

5. Term and Termination

5.1 Term. The term for each of the Services shall begin on the date hereof (the
“Effective Date”) and shall continue in effect until the Service End Date (such
period being the “Service Period” for each Service). Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, no Service
shall continue to be provided beyond the Service End Date for the

 

14



--------------------------------------------------------------------------------

particular Service and this Agreement shall automatically terminate when each
Service End Date has been reached if it has not been terminated beforehand in
accordance with its terms.

5.2 Termination of a Particular Service or Component Thereof. At any time:

(a) either Party may terminate its rights and obligations with respect to the
provision of a Service or any component thereof effective thirty (30) days
following notice to the other Party if the other Party materially defaults in
the performance of any of its obligations contained in this Agreement for such
Service or component thereof, as applicable, and such default is not remedied to
the reasonable satisfaction of the nondefaulting Party within such notice
period; and

(b) any specific Service or part thereof shall be subject to termination at the
election of the Recipient Party upon providing the relevant amount of advance
notice specified for termination in the relevant Schedule to the Provider Party.
Any termination of this Agreement with respect to any Service (or part thereof)
shall not terminate this Agreement with respect to any other Service or any
other services then being provided under this Agreement.

5.3 Consequences of Termination of this Agreement or Termination of any of the
Services or any Component Thereof. Upon termination of this Agreement, any of
the Services or any component thereof:

(a) the Parties shall cooperate with each other as is reasonably necessary to
transition the provision of the applicable Services or components thereof to the
Recipient or its designee, provided that in no case shall the Providing Party be
required to undergo any cost or expense in satisfying this Section 5.3(a);

(b) such termination shall not affect either Party’s, or either Party’s
Affiliates’, rights (subject to Section 6.3(b)(i)) to payment or refunds for
Services or components thereof that have been provided or paid for by that Party
or its Affiliates prior to such termination;

(c) except as otherwise provided herein, each Party shall and shall cause its
Affiliates to use reasonable efforts to, at the other Party’s option, destroy or
return to the other Party all records obtained by such Party in the course of
performing such Services or components thereof, as applicable, containing
Confidential Information of the other Party that are then in the possession or
control of such Party or its Affiliates; provided, however, that archived
records may be retained. If either Party or any of their respective Affiliates
destroys any record pursuant to this Section 5.3(c), such Party shall provide
the other Party with written confirmation of any such destruction; and

(d) the Parties shall no longer be required to provide the Services (save as
pursuant to any Transition and Migration Plan (if any)).

5.4 Transition and Migration Upon Discontinuation or Termination.

(a) In preparation for the discontinuation of any Service provided under this
Agreement, the Provider Party shall, and shall cause its Affiliates to,
consistent with its obligations to perform the Services hereunder and with the
cooperation and commercially reasonable assistance of the Recipient Party, take
such steps as are

 

15



--------------------------------------------------------------------------------

reasonably requested in order to facilitate a smooth, efficient and prompt
transition and/or migration of the data, records and responsibilities of the
Services to the Recipient Party so as to avoid a disruption of services;
provided, however, that in no event shall the Provider Party or any of its
Affiliates be required to do anything that would interfere with its ability to
perform its obligations with respect to the Services hereunder unless the
Recipient Party expressly agrees in writing to be executed by both Parties to
waive any claim it may have that the Provider Party or the relevant Affiliate is
in breach in its performance obligations due to the interference in the Services
caused by such assistance. The Parties shall use all commercially reasonable
efforts to complete such transition and/or migration prior to the effective date
of the expiration or termination of the applicable Service Period or the
termination of this Agreement or on such expedited or extended schedule to which
the Parties shall mutually agree in writing.

(b) In preparation for the discontinuation of any Service or termination of this
Agreement for any reason, the Provider Party shall, and shall cause its
Affiliates to, (i) transfer to the Recipient Party, and the Recipient Party
shall take possession of, all of the Recipient Party records, files and
Recipient Party data related to the provision of the Services to the Recipient
Party and (ii) provide systems and software assistance and personnel training so
as to enable the Recipient Party to transition efficiently and migrate such
Recipient Party records, files and Recipient Party data in satisfying its
ongoing needs for which Services have been provided by the Provider Party and
its Affiliates hereunder; provided that any services provided by the Provider
Party and its Affiliates pursuant to this Section 5.4(b) shall be consistent
with the Provider Party’s and its Affiliates’ agreements with third Persons and
are conditioned upon the Provider Party’s or its Affiliate’s receipt of any
necessary third-Person consents, which the Provider Party and its Affiliates
shall use commercially reasonable efforts to obtain.

(c) Upon receipt by the Provider Party of the Recipient Party’s reasonable
request for transition and migration assistance in accordance with this
Section 5.4, the Parties shall negotiate in good faith a plan under which such
transition and migration assistance will be provided (each such plan, a
“Transition and Migration Plan”). Each Transition and Migration Plan shall
include a schedule for the transition and migration work and the costs to be
incurred by each Party and their respective Affiliates in performing transition
and migration activities. The Recipient Party shall pay such costs of transition
and migration activities incurred by either Party or its Affiliates pursuant to
this Section 5.4.

5.5 Survival. Upon termination of this Agreement for any reason, Sections 1, 3,
4, 5.3, 5.4, 5.5, 6, 7, 8, 10 and 12 shall survive.

 

6. Disclaimer; Limitations of Liability; Remedies

6.1 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT.

6.2 Limitations of Liability.

(a) NEITHER PARTY SHALL BE LIABLE, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE,

 

16



--------------------------------------------------------------------------------

FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES WHATSOEVER, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, THAT IN ANY
WAY ARISE OUT OF, RELATE TO, OR ARE A CONSEQUENCE OF, ITS PERFORMANCE OR
NONPERFORMANCE HEREUNDER, OR THE PROVISION OF OR FAILURE TO PROVIDE ANY SERVICE
HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE AWARDED TO A THIRD PERSON,
WHICH AWARD SHALL BE SUBJECT TO THE LIMITATIONS IN SECTION 6.2(b) APPLICABLE TO
A THIRD PERSON.

(b) THE AGGREGATE LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS
AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE
UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES; PROVIDED, HOWEVER, THAT TO
THE EXTENT THE INDEMNIFICATION OBLIGATION ARISES FROM A PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT IN THE PERFORMANCE OR RECEIPT OF THE SERVICES COVERED BY
THE RELEVANT SERVICE SCHEDULE UNDER THIS AGREEMENT, THE AGGREGATE LIABILITY
SHALL BE LIMITED TO THREE (3) TIMES THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY
SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT
SERVICE SCHEDULE UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES; PROVIDED,
FURTHER, HOWEVER, THAT THE FOREGOING LIMITATIONS ON LIABILITY SHALL NOT APPLY TO
DAMAGES FINALLY AWARDED TO A THIRD PERSON BY A COURT, TRIBUNAL, ARBITRATOR OR
JURY OR SUBJECT TO A SETTLEMENT APPROVED IN WRITING BY THE INDEMNIFYING PARTY
THAT RESULT FROM A THIRD PERSON CLAIM FOR PROPERTY DAMAGE, PERSONAL INJURY
(INCLUDING DEATH) OR A BREACH BY THE INDEMNIFYING PARTY OR AN AFFILIATE OF ITS
OBLIGATION TO MAINTAIN AS CONFIDENTIAL THE PROTECTED HEALTH INFORMATION OF SUCH
THIRD PERSON, WHICH SHALL INSTEAD BE LIMITED TO THE TOTAL AMOUNTS PAID OR
PAYABLE TO OR BY SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT.

(c) FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT CERTAIN
EVENTS AND CLAIMS (INCLUDING LOST DATA, BUSINESS INTERRUPTION AND CLAIMS OF
CLIENTS OR CUSTOMERS) COULD RESULT IN SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES AS WELL AS DIRECT DAMAGES. IF SUCH
DAMAGES ARE DIRECT, SUCH DAMAGES SHALL BE COVERED BY SECTION 6.2(b). IF SUCH
DAMAGES ARE SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE,
SUCH DAMAGES SHALL BE COVERED BY SECTION 6.2(a).

6.3 Failure to Perform Services.

(a) Notice. If the Provider Party or any of its Affiliates fails to perform any
of the Services or any component thereof at the service level set forth in
Section 2.2 of this Agreement and the Schedules hereto, if applicable, and such
failure by the Provider Party or any of its Affiliates is not due to any breach
by the Recipient Party or its Affiliates of their respective obligations
hereunder, the Recipient Party may notify the Provider Party of such failure and
request that the Provider Party correct such failure within thirty (30) days
after notice thereof.

 

17



--------------------------------------------------------------------------------

(b) Failure to Remedy. If the Recipient Party notifies the Provider Party as set
forth in Section 6.3(a), and the Provider Party has not corrected such failure
in the time frame set forth in Section 6.3(a), the Recipient Party may:

(i) withhold payment, or cause its Affiliate to withhold payment, for such
Services or component thereof or seek a refund for Fees already paid for such
Services or such component thereof, which withholding or refund shall be
prorated for the period of noncompliance;

(ii) seek to terminate the provision of the applicable Services or such
component thereof, as applicable, in accordance with Section 5.2(a);

(iii) seek damages from the Provider Party, subject in all cases to the
limitations set forth in Section 6.2 and Section 7; and/or

(iv) require the Provider Party and its Affiliates to cooperate promptly and in
good faith in obtaining an alternative means of providing such Services or such
component thereof. The Provider Party shall be responsible for the reasonable
costs incurred by either Party pursuant to this Section 6.3(b) in either
restoring such Services or such component thereof or obtaining an alternative
source of such Services or such component thereof; provided that the Provider
Party shall only be responsible for the payment of such reasonable costs up to,
and not exceeding, the amount of the Fees for such Services or such component
thereof for the period from the time when the performance failure described in
Section 6.3(a) commenced to the time when such Services or such component
thereof were restored.

(c) Errors. The Provider Party shall, at its own expense, promptly correct any
errors in the provision of Services rendered hereunder by the Provider Party,
its Affiliates or third-Person subcontractors after receiving notice thereof
from the Recipient Party or otherwise; provided that the Recipient Party shall
bear the reasonable out-of-pocket expenses of the Provider Party in correcting
any such errors caused by the Recipient Party or any of its Affiliates.

 

7. Indemnification

7.1 Indemnifying Party’s Obligations. Each Party (for purposes of this
Section 7, the “Indemnifying Party”) shall indemnify, defend and hold harmless
the other Party and each of the other Party’s Affiliates and their respective
directors, officers, employees and agents, and each of the permitted successors
and assigns of any of the foregoing (for purposes of this Section 7, each an
“Indemnified Party” and collectively, the “Indemnified Parties”), from and
against any and all Expenses and Losses incurred or suffered by the Indemnified
Parties in connection with, relating to, arising out of or due to the
Indemnifying Party’s or its Affiliates’ (i) breach of any of their respective
covenants, agreements and obligations hereunder or (ii) gross negligence or
willful misconduct in their respective performance or receipt of Services under
this Agreement or (iii) infringement of third Person Intellectual Property
rights in Software in the event that the Indemnifying Party or its Affiliate,
acting in its capacity as a Provider, provides a Recipient with access to
Software, provided that such Recipient shall not receive indemnification
pursuant to this

 

18



--------------------------------------------------------------------------------

clause (iii) in the event that either (a) such Provider has followed
specifications provided by such Recipient (including, but not limited to, if
such Recipient requires that such Provider use particular Software), (b) the
Software is modified by any Person other than such Provider or (c) the Software
is combined with other Intellectual Property by any Person other than such
Provider.

7.2 Indemnification Procedure. If an Indemnified Party asserts that an
Indemnifying Party has become obligated to indemnify pursuant to this Section 7,
or if any Action is begun, made or instituted as a result of which the
Indemnifying Party may become obligated to an Indemnified Party hereunder, the
Indemnified Party shall give written notice to the Indemnifying Party within a
sufficiently prompt time to avoid prejudice to the Indemnifying Party (but the
failure to so promptly notify the Indemnifying Party shall not relieve the
Indemnifying Party from its obligation to indemnify the Indemnified Party hereto
to the extent it is not actually prejudiced thereby), specifying in reasonable
detail the facts upon which the claimed right to indemnification is based. The
Indemnifying Party shall, at its own cost, contest and defend any Action against
the Indemnified Party. The Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement without the consent, not to be
unreasonably withheld or delayed, of the Indemnified Party if such judgment or
settlement (a) does not include as an unconditional term thereof the giving by
each claimant or plaintiff to the Indemnified Party (and any applicable
Affiliate thereof) of an unconditional and irrevocable release from all
Liability in respect to such claim, (b) would result in the finding or admission
of any violation of applicable Law by the Indemnified Party or its Affiliates or
(c) provides for injunctive or other non-monetary relief affecting the
Indemnified Party or its Affiliates. Any payment to be made by an Indemnifying
Party to an Indemnified Party shall be made within thirty (30) days of (i) the
Indemnified Party’s delivery of notice of a claim for indemnification, such
claim being uncontested by the Indemnifying Party within the thirty (30) day
period, or (ii) in the event that the Indemnifying Party contests the claim
pursuant to the dispute resolution procedures set forth in Section 10 hereof and
the dispute is resolved in favor of the Indemnified Party, the date of final
determination of the amount to be indemnified under such claim. The Indemnified
Party may not settle any Action itself without the consent of the Indemnifying
Party, not to be unreasonably withheld or delayed.

7.3 Sole and Exclusive Remedy. The Parties acknowledge and agree that each
Party’s right of indemnification under this Section 7 constitutes each Party’s
sole and exclusive remedy under this Agreement, with the exception of each
Party’s rights to injunctive relief under Section 4.4 and Section 10.3 herein.

 

8. Ownership of and Access Data and Intellectual Property

8.1 Data. All Recipient Data is the exclusive property of, and shall constitute
Confidential Information of, the relevant Recipient. The relevant Recipient
shall retain exclusive ownership and right to use all of its Recipient Data
after the conclusion of this Agreement. The Provider Party represents and
warrants that, other than in connection with providing the Services under this
Agreement, the Provider Party shall not, and shall cause its Affiliates not to,
directly or indirectly use or disclose Recipient Data. Notwithstanding the
foregoing, a Provider Party shall be entitled to disclose the Recipient Data of
the other Party and its Affiliates as necessary in accordance with the Amended
and Restated Relationship Agreement.

8.2 Intellectual Property. Unless agreed otherwise in a Schedule, each Party
hereto agrees that any intellectual property of the other Party or its
Affiliates or licensors made available to such Party or its Affiliates in
connection with the Services, and any derivative works, additions,
modifications, translations or enhancements thereof created by a Party or its
Affiliates pursuant to

 

19



--------------------------------------------------------------------------------

this Agreement, are and shall remain the sole property of the original owner of
such intellectual property. To the extent that a Provider uses its own or
third-Person intellectual property in connection with providing the Services,
such intellectual property shall remain the sole property of the Provider or the
third-Person.

 

9. Assignment; Transfer

Neither Party shall assign or attempt to assign its rights or obligations
hereunder without the other Party’s prior written consent; provided, however,
that no such consent shall be required for an assignment, in whole (if
applicable) or in relevant part, in connection with (i) any assignment to an
Affiliate of the assigning Party so long as such assignment is not for the
purpose of avoiding indemnification and the assignee assumes and is capable of
performing the obligations assigned in accordance with the terms of this
Agreement, (ii) any assignment or sale of all or substantially all of the equity
or similar interests of Arsenal that are owned by Manchester, so long as the
assignee assumes the assigned rights and obligations, or (iii) any assignment or
sale of all or substantially all of Manchester’s or Arsenal’s assets. The
assigning Party shall provide the other Party with written notice fifteen
(15) days prior to the consummation of any such assignment or other transaction
referenced in the preceding sentence. Any assignment or attempt to do so in
violation of this Agreement shall be null and void. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective heirs,
successors and permitted assigns.

 

10. Dispute Resolution

10.1 Any dispute arising under this Agreement shall be considered in person or
by telephone by the Provider Service Manager(s) and the Recipient Service
Manager(s) within seven (7) business days after receipt of a notice from either
Party specifying the nature of the dispute (the date of receipt of such notice
by the relevant Party, the “Dispute Date”). If for any reason, including the
failure to meet or communicate, the Provider Service Manager(s) and the
Recipient Service Manager(s) have not resolved such dispute to the satisfaction
of both Parties within fifteen (15) business days after the Dispute Date, then
either Party’s Service Manager(s) may immediately refer such dispute to the
Executives. Each Party’s Executives shall make a good faith attempt to consider
such dispute in person or by telephone within seven (7) business days of the
date such dispute is referred to them. No proceedings for the resolution of a
dispute pursuant to Section 10.2 may be commenced until the earlier to occur of:
(a) the date a decision is made by the Executives that resolution of the dispute
through continued negotiation does not appear likely; or (b) the date that is
thirty (30) business days after the Dispute Date.

10.2 Any dispute that the Parties are unable to resolve in accordance with the
procedures set forth in Section 10.1 will be submitted to non-binding mediation,
which will be held in Raleigh, North Carolina. The Parties will mutually
determine who the mediator will be from a list of mediators obtained from the
American Arbitration Association (“AAA”) office located in Raleigh, North
Carolina. If the Parties are unable to agree on the mediator, the mediator will
be selected by the AAA. Each Party will bear its own costs and expenses with
respect to the mediation, including one-half of the fees and expenses of the
mediator. The Parties, their representatives, other participants and the
mediator shall hold the existence, content and result of the mediation in
confidence. Unless the Parties otherwise agree, either Party may pursue its
rights and remedies under this Agreement after the earlier of: (a) the date a
decision is made by the Executives of both Parties that resolution of the
dispute through continued mediation does not appear likely; or (b) the date that
is sixty (60) business days after the date on which the Parties commenced
non-binding mediation with respect to such dispute.

 

20



--------------------------------------------------------------------------------

10.3 This Section 10 shall not prevent the Parties from seeking or obtaining
temporary or preliminary injunctive relief in a court for any breach or
threatened breach of any provision hereof pending the resolution of mediation.

 

11. Events to occur at the Coniston Closing

11.1 Termination of license agreements. At the Coniston Closing, Manchester and
Arsenal shall, and Arsenal shall procure that AM LLC shall, enter into a
termination agreement in respect of the Trademark and Trade Name License
Agreement and the Trademark and Trade Name Sublicense Agreement in the form set
out in Schedule F.

11.2 New license agreement. At the Coniston Closing, the Parties shall enter
into the license agreement in the form set out in Schedule G.

 

12. Miscellaneous

12.1 Schedules. The Schedules attached to this Agreement are a part of this
Agreement as if fully set forth herein. All references herein to Articles,
Sections, subsections, paragraphs, subparagraphs, clauses and Schedules shall be
deemed references to such parts of this Agreement unless otherwise indicated or
unless the context shall otherwise require.

12.2 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by each of
the Parties or, in the case of a waiver, by the Party waiving compliance. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, preclude any further exercise thereof or
the exercise of any other such right, power or privilege.

12.3 Entire Agreement; No Third Party Beneficiaries. This Agreement (together
with the Schedules attached hereto) constitutes the entire agreement, and
supersedes all prior agreements and representations or understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement. Nothing in this Agreement is intended or shall be construed to give
any Person, other than the Parties hereto, their successors and permitted
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

12.4 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of Contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by and construed in accordance with the laws of the
State of Delaware, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

12.5 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY

 

21



--------------------------------------------------------------------------------

OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) IT MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.5.

12.6 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery, upon delivery in person or if sent by facsimile (receipt of
which is confirmed), (b) on the day after delivery, if sent by registered or
certified mail (postage prepaid, return receipt requested), or (c) one business
day after having been sent by express mail through an internationally recognized
overnight courier, in each case to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

(a) If to Manchester, to:

Misys plc

One Kingdom Street

Paddington

London

W2 6BL

Fax: +44 (0)20 3320 1771

Attention: General Counsel & Company Secretary

with a copy (which copy shall not constitute notice) to:

Allen & Overy LLP

One Bishops Square

London E1 6AD

United Kingdom

Attention: Gillian Holgate

Fax: +44 (0)20 3088 0088

(b) if to Arsenal, to:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza

Suite 2024, Chicago, Illinois 60654

Attention: General Counsel

Fax: +1 312 506-1208

 

22



--------------------------------------------------------------------------------

with a copy (which copy shall not constitute notice) to:

Drinker Biddle & Reath

191 N. Wacker Drive, Suite 3700

Chicago, Illinois 60606-1698

USA

Attention: Ira Kalina

Fax: +1 312 569-3466

12.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed an original document
and all of which shall be considered one and the same agreement. Signatures
provided by facsimile or electronic transmission will be deemed to be original
signatures.

12.8 Independence. With respect to the provision of any of the Services, all
employees and representatives of the Provider Party and its Affiliates and their
respective third-Person subcontractors providing such Services shall be deemed,
for purposes of all compensation and employee benefits, to be employees,
third-Person subcontractors or representatives of the Provider Party or its
Affiliates, and not employees, third-Person subcontractors or representatives of
Recipient Party or any of its Affiliates. In performing the Services, such
employees and representatives shall be under the direction, control and
supervision of the Provider Party or its Affiliates or their respective
third-Person subcontractors. The Provider Party and, as applicable, its
Affiliates shall have the sole right to exercise all authority for the
employment (including termination of employment), assignment and compensation of
such employees and representatives.

12.9 No Joint Venture or Partnership Intended. Notwithstanding anything herein
to the contrary, the Parties hereby acknowledge and agree that it is their
intention and understanding that the transactions contemplated hereby do not in
any way constitute or imply the formation of a joint venture or partnership
between Manchester and Arsenal.

12.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

12.11 Nonexclusivity. Nothing in this Agreement shall prevent either Party from
providing any service similar to any of the Services to any other Person.
Nothing in this Agreement shall prevent any Recipient from obtaining any Service
entirely or in part from its own or its Affiliates’ employees and facilities or
from providers other than those Providers hereto; provided such Recipient
complies with the relevant terms hereof with respect to its receipt of such
Service by a Provider and in the termination thereof, and provided, further that
the termination of a Service in part would not impede the provision of any other
interrelated Service, in which case such partial termination may not be effected
until the Parties have agreed how to do so without impeding such interrelated
Service.

 

23



--------------------------------------------------------------------------------

12.12 Force Majeure. “Force Majeure” means any acts or omissions of any civil or
military authority, acts of terrorism, acts of God, fires, strikes or other
labor disturbances, equipment failures, fluctuations or non-availability of
electrical power, heat, light, air conditioning or telecommunications equipment,
or any other similar act, omission or occurrence beyond either Party’s
reasonable control. If either Party’s performance is delayed by Force Majeure,
the time for performance shall be reasonably extended. A condition of Force
Majeure shall be deemed to continue only so long as the affected Party is taking
reasonable actions necessary to overcome such condition. If either Party shall
be affected by a condition of Force Majeure, such Party shall give the other
Party prompt notice thereof, which notice shall contain the affected Party’s
estimate of the duration of such condition and a description of the steps being
taken or proposed to be taken to overcome such condition of Force Majeure. Any
reasonable delay occasioned by any such cause shall not constitute a default
under this Agreement, and the obligations of the Parties shall be suspended
during the period of delay so occasioned. During any period of Force Majeure,
the Party that is not directly affected by such condition of Force Majeure shall
be entitled to take any reasonable action necessary to mitigate the effects of
such condition of Force Majeure; provided that in the event that the Provider
Party is affected by a condition of Force Majeure, the Provider Party shall only
be responsible for the payment of the reasonable costs and expenses incurred by
the Recipient Party for taking such reasonable actions up to, and not exceeding,
the amount of the Fees for the affected Services or such component thereof for
the period during which such Force Majeure condition occurs. If the Force
Majeure event is not cured such that the affected Services or such component
thereof are provided as required hereunder within thirty (30) days, the
non-affected Party may terminate the affected Services or such component thereof
and/or seek such Services or such component thereof from a third Person at the
affected Party’s reasonable cost and expense.

12.13 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

12.14 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States (U.S.)
dollars.

12.15 Further Assurances. Each of the Parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Agreement. The Parties shall act in good faith in the performance of
their obligations under this Agreement.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

Misys plc     Allscripts-Misys Healthcare Solutions, Inc.

By:

  /s/ J. Michael Lawrie    

By:

  /s/ Glen Tullman

Name:

  J. Michael Lawrie    

Name:

  Glen Tullman

Title:

  Chief Executive Officer    

Title:

  Chief Executive Officer

 

25



--------------------------------------------------------------------------------

Transitional Services Agreement Schedule

Financial Services

Schedule A

Summary of Services:

Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates will provide to
Misys plc and its Affiliates the Services outlined in the table below (the
“Financial Services”).

 

   

Service Name

 

Provider

 

Recipient

 

Description of Service

 

Service End

Date

 

Fees

 

Notice

required by
Recipient to
Terminate (if

an amount
different than

45 days

advance

notice from
Recipient is
needed)

1.   Facility Occupation Services             1.1   Facility Occupation Charge  
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   Misys plc and
its Affiliates   Allscripts will provide full service facility space for up to a
maximum of twenty (20) Misys employees in the Forum location in Raleigh, North
Carolina.   One (1) year from the Effective Date.   $7,875 per person for the
Service Period. In the case of Termination (including in relation to any
individual) such amount shall be applied pro rata for the actual number of
months occupied by the individual.   30 days written notice with respect to any
individual.



--------------------------------------------------------------------------------

   

Service Name

 

Provider

 

Recipient

 

Description of Service

 

Service End

Date

 

Fees

 

Notice

required by
Recipient to
Terminate (if

an amount
different than

45 days

advance

notice from
Recipient is
needed)

1.2   Insurance premiums   Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates   Misys plc and its Affiliates  

Allscripts will charge Misys for its pro-rated portion of the Workers’
Compensation insurance premiums and related broker fees. In addition, Allscripts
will charge Misys any costs of claims made by their employees up to the $100,000
deductible.

 

Coverage period is to November 30, 2010 after which time Misys plc and its
Affiliates shall be responsible for procuring their own separate Workers’
Compensation insurance in respect the Misys employees based in Raleigh.

  November 30, 2010.   $31,311/year for premiums plus $2,701/year for broker
fees plus claims up to $100,000 per year.  

Service Managers:

 

Misys    Name:    Anne Tinker Title:    VP Global Compensation and Benefits
Phone:    (919) 329-1764 Email:    anne.tinker@misys.com Allscripts    Name:   
Lisa Baker Title:    Vice President, Division Controller Phone:    (919)
329-1979 Email:    lisa.baker@allscripts.com

 

2



--------------------------------------------------------------------------------

Transitional Services Agreement Schedule

R&D Services

Schedule B

Summary of Services:

Misys plc and its Affiliates and Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates will provide to one another the Services outlined in the table
below (the “R&D Services”).

The following principles shall govern the provision of the R&D Services:

1. The Provider shall perform the R&D Services at a service level in accordance
with Section 2.2 of the Agreement.

2. The Recipient shall receive on a pro-rata basis the benefits of any changes
implemented within the Provider’s organization which would beneficially impact
the Recipient’s receipt of the R&D Services (including, but not limited to, cost
reductions and operating efficiencies).

3. Unless the Parties shall otherwise agree, the Recipient shall exclusively own
all rights in and to the Work Product created by Provider in performing the R&D
Services. “Work Product” shall be defined herein as all Software (as defined in
the Agreement) and the documentation and deliverables under this Schedule B
relating thereto (including the intellectual property rights owned by Provider
therein). The Parties agree that the Work Product includes, without limitation,
the deliverables requested by Recipient and created by Provider in accordance
with the Software Development Life Cycle (SDLC) Process (as set out in the
exhibits to this Schedule B) in both source code and object code format.
Provider agrees that the Work Product shall be deemed “works-made-for-hire” for
Recipient under the copyright laws of the United States and all other applicable
jurisdictions. Provider hereby gives, transfers and assigns to Recipient all of
Provider’s right, title and interest in and to the Work Product (including all
intellectual property rights owned by Provider therein) to the extent not
already owned by Recipient, and hereby waives any so-called “moral rights” in
the Work Product, to the extent permitted by law. Provider acknowledges and
agrees that the assignment in this paragraph is perpetual, irrevocable and
worldwide. Provider hereby agrees that the rights assigned hereunder shall not
be subject to reversion (pursuant to the Indian Copyright Act of 1957) if
Recipient fails to exercise any such rights within one year. Provider agrees to
execute and deliver such additional documents and take such additional
reasonable actions as Recipient deems necessary or convenient to perfect or
evidence Recipient’s ownership of the Work Product or to enable Recipient to
record the agreement set out in this Schedule B and/or secure rights of
copyright and/or letters patent in its name, or otherwise to enforce its rights
in the Work Product in any country throughout the world or otherwise carry out
the provisions of this paragraph 3, provided that preparation of such additional
documents shall be at the expense of Recipient. Provider agrees that its
employees and subcontractors involved in delivering the R&D Services shall be
covered by written agreements or otherwise be bound by obligations sufficient to
protect Recipient’s rights in the Work Product consistent with the terms of this
paragraph 3.

4. Provider shall not incorporate any pre-existing Provider intellectual
property (including, without limitation, Software (as defined in the Agreement),
content or other rights) (collectively, the “Retained Intellectual Property”)
into any Work Product without the prior written approval of the Recipient’s CEO,
which approval may be given or withheld in the Recipient’s CEO’s sole
discretion. Should the Parties agree to incorporate Retained Intellectual
Property into the Work Product, the Parties shall negotiate in good faith the
scope of the license granted Recipient to use such Retained Intellectual
Property. In the event that the Provider unintentionally incorporates Retained
Intellectual Property into any Work Product without getting the Recipient’s
CEO’s prior written approval, any such Retained Intellectual Property shall be
deemed licensed to the Recipient on a non-exclusive, perpetual, paid-up,
royalty-free, worldwide basis and as otherwise necessary for the development,
manufacture, support, distribution, sale or use of the products, services or
operations of Recipient and its Affiliates in which it is incorporated; provided
that any license granted pursuant to this sentence does not include the right to
distribute or sublicense the relevant Retained Intellectual Property on a
standalone basis independent of Recipient’s or its Affiliates’ products and
services; provided, further, that, as promptly as possible upon delivery by the
Provider of a replacement for such Retained Intellectual Property (the
“Replacement Intellectual Property”), the Recipient shall cease use of such
Retained Intellectual Property



--------------------------------------------------------------------------------

and replace it with such Replacement Intellectual Property. Such Replacement
intellectual property may, at the Provider’s option, consist of Work Product
and/or Third-Person Intellectual Property (as defined below), and all such
Replacement Intellectual Property must have the same or better functionality
than the Retained Intellectual Property being replaced and be reasonably
acceptable to the Recipient.

5. Provider shall not incorporate any Software, content or other Intellectual
Property of any third Person (collectively, the “Third-Person Intellectual
Property”) into any Work Product without Recipient’s prior written approval,
which approval may be given or withheld in Recipient’s sole discretion. Provider
shall use commercially reasonable efforts to help Recipient to secure all
license rights requested by Recipient from the applicable third-Person licensor,
provided that Recipient shall bear any costs for obtaining such third-Person
rights.

6. The Parties acknowledge that as of the Effective Date, Misys is providing
software development services to Allscripts pursuant to Section 1.1 of this
Schedule. All requests for software development services by Allscripts to Misys
shall be handled in accordance with the Software Development Life Cycle (SDLC)
Process as detailed in Exhibit B-3 hereto. Misys shall use commercially
reasonable efforts to provide Allscripts with access to Misys development
personnel who will provide the software development services in accordance with
demand forecasts that are to be provided by Allscripts to Misys on a monthly
basis.

7. Misys acknowledges that Allscripts is in the process of developing
performance metrics or matrices with respect to Allscripts’ development and
support efforts (both internal and external). Misys will reasonably cooperate
with Allscripts’ efforts to develop these metrics, including, without
limitation, by providing historical information to support development of
baseline metrics. Upon completion of these metrics, Allscripts will notify Misys
in writing of all metrics applicable to the R&D Services provided by Misys, and
the Parties agree to discuss in good faith the scope and nature of such proposed
metrics. Upon the Parties’ agreement on the metrics used to track Misys’
performance of the R&D Services, Misys will reasonably cooperate with Allscripts
in tracking Misys’ performance against such metrics, including providing
reasonable reporting thereon.

 

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service End Date

  

Fees

  

Notice required

by Recipient to
Terminate (if

more than 45

days advance
notice from
Recipient is
needed)

1.    Product Development services provided by Misys                   1.1   
Software Development Services    Misys Software Solutions (India) Private
Limited    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   

Misys to provide software development services from its Bangalore, India
location per requests by Allscripts pursuant to the SDLC Process. The services
shall include:

•Development

•Quality Assurance

•Performance Testing

   Two (2) years from the Effective Date. The Service Period may be extended
upon mutual written agreement of the parties provided   

The Fees will be calculated by using an hourly rate of:

(a) $18.65 from the Effective Date until the date that is two (2) months form
the Effective Date; and

   Termination not permitted except as set out in section 1.7(b) below and on
the conditions set out in that section.



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service End Date

  

Fees

  

Notice required

by Recipient to
Terminate (if

more than 45

days advance
notice from
Recipient is
needed)

           

•Sustenance Engineering Services

•Tech Pubs

•Business/Design Analysts

•Project Management/Technical Management

•Architects

•Release Mgt/Conf. Mgt

•Other Misc software development Services as agreed

 

For purposes of clarification, these software development services do not
include any of the services described in row 1.3 below.

   that the terms of such extension are agreed in writing by the parties prior
to the first anniversary of the Effective Date. If no such agreement regarding
extension is reached prior to that time then the Services provided pursuant to
this Schedule shall cease on the Service End Date specified above.   

(b) $23.31 thereafter.

 

Other material costs as needed (e.g., specialized hardware specific to project
needs, specialized software licenses specific to project needs, etc.).

 

The development rate as set out in this row 1.1 does not include the annual
license costs of HP Mercury Suite for QA or Collabnet (which are set out below).

   1.2    Misys Development Global Leadership Team    Misys plc and its
Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   
Misys to provide global leadership oversight    As per row 1.1 above.    $37,200
per month during the Service Period.    As per row 1.1 above. 1.3   

Misys Development Global Technology Services

 

Misys Development

   Misys plc and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc.
and its Affiliates   

Consulting Services:

 

Misys to provide Technology Governance and Standards, User Experience services
including but not limited to Human Factors Engineering, Reference Models and
Design Templates.

   As per row 1.1 above.   

$75,000 per month during the Service Period.

 

Other material costs as needed (e.g., specialized hardware specific to project

   As per row 1.1 above.



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service End Date

  

Fees

  

Notice required

by Recipient to
Terminate (if

more than 45

days advance
notice from
Recipient is
needed)

  

Global Infrastructure Services

 

Misys Development Global Operations Engineering Quality Services

        

The Global Technology team shall engage on a proactive basis or on a request
basis to perform technology reviews of specific product technology, ensure
technology path set out by Solution Management, provide ongoing visibility to
Senior Management of technology progress, and identify/suggest corrective
actions for any deficiencies found. The team shall perform technology reviews on
an ad-hoc or proactive basis to ensure compliance to standards.

 

The Global Human Factors Engineering team shall provide Human Factors
Engineering services. The team shall be engaged by Allscripts product teams
hereunder to build user interfaces, interaction models, reference models and
design templates to facilitate building consistent user interfaces across all
applications.

 

Misys to provide Global Quality Services to include:

 

•SDLC processes, tools, and any necessary operating platform.

 

•Standards for quality processes and procedures that would be operationalized
across all programs to

      needs, specialized software licenses specific to project needs, etc.).   



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service End Date

  

Fees

  

Notice required

by Recipient to
Terminate (if

more than 45

days advance
notice from
Recipient is
needed)

           

manage, track and ensure compliance against the global standards.

 

• SDLC training, rollout planning and compliance tracking across all programs.

 

Infrastructure Services:

 

Misys to provide development infrastructure services to include:

 

• Development tools and platforms (including, without limitation, Microsoft).

 

• ALM tools/platforms (including, without limitation, Collabnet).

 

• Project Management tools & platform (including, without limitation, Clarity
applications).

 

Collabnet Licenses for Allscripts-Misys Healthcare to participate in the Misys
Global ALM program.

 

For purposes of clarification, these services include hosting, support and
access to all of the foregoing tools and platforms for Allscripts development
and support personnel.

         1.4    Software Licenses    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates Solutions, Inc.
and Its Affiliates    Provision of software licenses in connection with the
services being provided at rows 1.1 to 1.3 above.    November 30, 2011. Six (6)
months prior to this date the parties will meet to discuss the Recipient’s
requirements in respect of these software licenses and determine the best method
of procuring such licenses from the relevant vendors.   

The Recipient shall pay $25,463.00 per month for its use of the HP Mercury
licenses (the “HP Mercury Monthly Fee”). This fee includes infrastructure and
training.

 

$30.00 per person per month per license required during the Service Period for
Collabnet licenses. The fee includes infrastructure and training.

   Six (6) months prior notice to November 30, 2011

 



--------------------------------------------------------------------------------

 

1.5 Reduction in software development services

 

1.5(a) Each calendar month during the Service Period, Recipient shall be
entitled to reduce the total number of hours of software development services
(set out in row 1.1 above) to a number that is less than the Monthly Lower Limit
Hours for such calendar month. If Recipient requires less than the Monthly Lower
Limit Hours for a calendar month, then, notwithstanding any such reduction in
hours, Recipient shall continue to be charged for, and shall continue to pay to
Provider, the Monthly Lower Limit Hours for that calendar month.

 

1.5(b) The Monthly Lower Limit Hours for each calendar month shall be calculated
as 80% x 82% x 8 x the Total Available FTE Work Days in the relevant calendar
month.

Total Available FTE Work Days means the number of non-weekend days during the
relevant calendar month of all employees in Bangalore (India) who support the
Allscripts development team but excludes any days where such employees will have
voluntarily left their employment (or have been reassigned or promoted out of
working exclusively for Allscripts) during the relevant calendar month; it also
includes the days available from new employees recruited to work as replacement
R&D personnel for Allscripts at the express prior written request of Allscripts.

For the avoidance of doubt, there shall be no deduction to the Total Available
FTE Work Days for holidays, public holidays, training and sick days, which are
instead catered for in the 82% utilization factor above.



--------------------------------------------------------------------------------

1.6 Forecast of anticipated software development services

Subject to section 1.5 above, for each month during the Service Period,
Recipient shall provide Provider with an estimate of the number of hours of
software development services (set out in row 1.1 above) that it will require.
Such estimate shall be provided to Provider six (6) months in advance of the
relevant month being forecasted except that the estimate for each of the first
six (6) months immediately following the Effective Date shall be provided within
ten (10) business days of the Effective Date. If Recipient does not provide an
estimate within the required time set out herein, then the estimate for the
relevant month where no estimate is given by Recipient shall be deemed to be the
same estimate that applied to the month immediately prior to that month. In all
cases the actual number of hours of software development services provided for a
particular month shall not be less than 90% of the estimate given for that
month. If the actual number of hours ends up being less than 90% of the
estimate, then Recipient shall be charged for, and shall pay to Provider, the
number of hours that is equal to 90% of the estimate.

 

1.7 Termination

 

1.7(a) Subject to section 1.7(b) of this Schedule and section 5.2(a) of the
Agreement only, Recipient shall have no right to terminate the R&D Services at
any time prior to the relevant Service End Date for such R&D Service. If the R&D
Services are not renewed or extended beyond the relevant Service End Date set
out above (other than in circumstances where they have transitioned under the
India Migration Plan pursuant to section 1.7(b) below) so that the R&D Services
cease on the relevant Service End Date specified, the Recipient shall pay to
Misys the following:

 

  (i) (redundancy and lease costs) in consideration of Misys having employed
staff in Bangalore (India) in support of the Allscripts development team, and in
consideration of Misys having undertaken new lease obligations at Maruthi
(India) in support of the Allscripts development team in Bangalore, Allscripts
agrees to pay Misys in respect of the services set out in 1.1 to 1.3 on the
Service End Date an amount representing liquidated damages equal to $1,000,000;
and

 

  (ii) (HP Mercury) in relation to the services set out in 1.4, such costs as
are determined in accordance with section 2.8 of the Agreement.

 

1.7(b) Upon Allscripts providing Misys with notice at any time during the
Service Period set out in this Schedule that it wishes to terminate pursuant to
this section 1.7 in order to give effect to the proposals set out in the India
Migration Plan (as that term is defined in the Framework Agreement) Misys shall
provide Allscripts with such assistance as agreed in the India Migration Plan.
If Allscripts terminates the R&D Services in order to give effect to the India
Migration Plan, Allscripts shall not be required to pay Misys the termination
costs set out in section 1.7(a) above for such R&D Services.

Service Managers:

 

Misys    Name:    Mike Sainsbury Title:    Vice President of Global Operations
Engineering & Quality Phone:    (647) 299-7307 Email:   
mike.sainsbury@misys.com Schedule B Sections:    1.1, 1.3



--------------------------------------------------------------------------------

Name:    Rick Bernard Title:    Vice President of Global Technology Phone:   
(508) 878-6433 Email:    rick.bernard@misys.com Schedule B Sections:    1.3, 1.4
Name:    Joanne Felix Title:    Vice President of Finance Phone:    (267)
432-6944 Email:    joanne.felix@misys.com Schedule B Sections:    1.2, 1.4

Allscripts    Name:    Faisal Mushtaq Title:    Senior Vice President Product
Development Phone:    (919) 329-1658 Email:    faisal.mushtaq@allscripts.com



--------------------------------------------------------------------------------

EXHIBIT B-2 TO TRANSITIONAL SERVICES AGREEMENT

LOGO [g38924ex10_2pg036.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3 TO TRANSITIONAL SERVICES AGREEMENT

LOGO [g38924ex10_2pg037.jpg]

4846-8559-7446, v. 3



--------------------------------------------------------------------------------

Transitional Services Agreement Schedule

Manila Support Services

Schedule C

Summary of Services:

Misys International Banking Systems, Inc. (the “Provider”) will provide the
Services to Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
(collectively, the “Recipient”) outlined in the table below (the “Manila Support
Services”).

1. With respect to (a) all Healthcare Level 1, Healthcare Level 2 and Healthcare
Consulting personnel providing the call center services and (b) all personnel
managing the Healthcare Level 1, Healthcare Level 2 and Healthcare Consulting
personnel providing the call center services (the personnel mentioned in clauses
(a) and (b) of this sentence are referred to herein as “Healthcare Call Center
Personnel”), Provider shall provide advice and feedback, but Recipient shall
have sole discretion with respect to setting salaries, bonuses, raises and all
other costs to be paid by Provider under rows 1.6 and 2.6 below.

2. The services described in rows 1.1, 1.2, 2.1 and 2.2 below shall be provided
and supported in accordance with the service level requirements specified in
Schedule D to the Agreement.

3. With respect to the services described in rows 1.3 and 2.3, Provider shall
use commercially reasonable efforts to (a) recruit personnel as expeditiously as
possible and (b) deliver to Recipient multiple reasonably qualified candidates
for every open position. Nothing in the Agreement or this Schedule shall
restrict Recipient’s ability to recruit personnel through alternative channels.

4. With respect to the Customer Loyalty Program identified under “Additional
Fees” below. Misys employee Aaron Morrison is currently the Misys employee who
oversees the process. The parties intend for Aaron to transfer to the Allscripts
payroll on June 1, 2010 but, should this not happen by June 1, 2010, Aaron’s
services shall be charged to Allscripts at the rate of 80% of his salary and
benefits until such time as Aaron’s transfer to the Allscripts payroll is
completed. Upon the completion of the transfer of Aaron’s employment to
Allscripts, Misys shall no longer charge Allscripts for his services.

 

     

Service Name

  

Description of Service

  

Service End Date

  

Fees

1.    Manila Support Desk Services          1.1    Telecommunications,
Infrastructure and Long Distance    Specific costs related to the Healthcare
operations (Cisco phone system, call costs, telephone lines, equipment dedicated
to the Healthcare business (separately identifiable infrastructure, personal
computers and telecommunications costs for Healthcare)).    Six (6) months from
the Effective Date (without prior termination).    Charge per person will be
calculated using actual costs. 1.2    Information Systems Support   

•   Specific costs related to the Healthcare operations (desktops, servers,
network infrastructure, SFDC licenses, etc.). General costs – not specifically
allocated for IT Costs.

•   General IT time & support (desktop management by IT dept. installation of
printers, local backups, etc.).

•   Access to Misys Service Desk.

•   Project support (e.g., Implementation of Cisco phone system).

   Six (6) months from the Effective Date (without prior termination) with
2-month lead time for PC and phone acquisition and setup (if not already
established).    “General” IT support – to be charged at $213 per FTE for the
Service Period.



--------------------------------------------------------------------------------

     

Service Name

  

Description of Service

  

Service End Date

  

Fees

1.3    HR / Recruiting Support   

•   Local HR support

•   Recruiting

•   General office employee related expenses (office teambuilding, employee
satisfaction, etc.; example – catering for employee town hall)

   Six (6) months from the Effective Date (without prior termination) with
3-month lead time for recruitment (if not already established).   

To be charged at $390 per FTE for the Service Period.

 

Specific recruiting fees for targeted positions (example: management positions)
paid externally to be charged as incurred.

1.4    Services Provided by Facilities    General facility charges (janitorial,
catering, employee meetings, etc.)    Six (6) months from the Effective Date
(without prior termination).    To be charged at $71 per FTE for the Service
Period. 1.5    Finance Support   

General accounting and finance specific support.

 

Payroll bureau

Pension administration.

Audit/tax fees

Local compliance/taxes etc.

   Six (6) months from the Effective Date (without prior termination).    To be
charged at rate of $222 per FTE for the Service Period. 1.6    Remuneration
Costs    Specific costs related to salary, overtime, benefits, payroll taxes and
bonuses.    Six (6) months from the Effective Date (without prior termination).
   Charge per person will be calculated using actual costs. 2.    Manila
Consulting Services    Consultants/Consulting Services such as Enterprise
Support in the form of front-line help desk services provided remotely by Misys
Manila on behalf of Allscripts       2.1    Telecommunications, Infrastructure
and Long Distance    Specific costs related to the Healthcare operations (Cisco
phone system, call costs, telephone lines, equipment dedicated to the Healthcare
business (separately identifiable infrastructure, personal computers and
telecommunications costs for Healthcare)).    Six (6) months from the Effective
Date (without prior termination).    Charge per person will be calculated using
actual costs. 2.2    Information Systems Support   

•   Specific costs related to the Healthcare operations (desktops, servers,
network infrastructure, SFDC licenses, etc.). General costs – not specifically
allocated for IT Costs.

•    General IT time & support (desktop management by IT dept. installation of
printers, local backups, etc.).

•   Access to Misys Service Desk.

•   Project support (e.g., Implementation of Cisco phone system).

   Six (6) months from the Effective Date (without prior termination) with
2-month lead time for PC and phone acquisition and setup (if not already
established).    “General” IT support – to be charged at $213 per FTE for the
Service Period.

 

2



--------------------------------------------------------------------------------

     

Service Name

  

Description of Service

  

Service End Date

  

Fees

2.3    HR / Recruiting Support   

•   Local HR support

•   Recruiting

•   General office employee related expenses (office teambuilding, employee
satisfaction, etc.; example – catering for employee town hall)

   Six (6) months from the Effective Date (without prior termination) with
3-month lead time for recruitment (if not already established).   

To be charged at $390 per FTE for the Service Period.

 

Specific recruiting fees for targeted positions (example: management positions)
paid externally to be charged as incurred.

2.4    Services Provided by Facilities    General facility charges (janitorial,
coffee, etc.)    Six (6) months from the Effective Date (without prior
termination).    To be charged at $71 per FTE for the Service Period. 2.5   
Finance Support   

General accounting and finance specific support.

 

Payroll.

 

Local compliance/taxes etc.

   Six (6) months from the Effective Date (without prior termination).    To be
charged at rate of $222 per FTE for the Service Period. 2.6    Remuneration
Costs    Specific costs related to salary, overtime, benefits, payroll taxes and
bonuses    Six (6) months from the Effective Date (without prior termination).
   Charge per person will be calculated using actual costs. 3.    Office Space
         3.1    Office Space    Specific costs related to the build out of the
existing Manila facility are recharged on an actual basis.    Six (6) months
from the Effective Date (without prior termination).   

Charge per person will be $4,306 per head per year, based on the existing space
currently under lease in One Philamlife Tower; provided that two people using
the same space on different shifts will constitute a single headcount.

 

Fees for any additional space, fitouts, remodeling etc. above and beyond what is
under lease as of March 1, 2009 which is specifically requested by Allscripts
will be subject to additional negotiation by the parties.

 

3



--------------------------------------------------------------------------------

Additional Fees: To be billed to Allscripts at actual cost.

 

Transition Cost – Travel to or from Allscripts locations such as Raleigh
(secondment in preparation for cutover of services, employee enablement),
including travel expenses and use of Misys apartment    Estimated to be four
trips during the Service Period at an approximate total cost of $30,000 Training
(fees paid to third parties for employee training)    Estimated to be four
classes during the Service Period at a cost of $5,000 per class Customer Loyalty
Program (NPS) –share of Aaron Morrison    80% of Aaron Morrison’s salary +
benefits. The parties intend for Aaron to transfer to the Allscripts payroll on
June 1, 2010 but, should this not happen by June 1, 2010, Aaron’s services shall
be charged to Allscripts at the rate set out above until such time as Aaron’s
transfer to the Allscripts payroll is completed. Upon the completion of the
transfer of Aaron’s employment to Allscripts, Misys shall no longer charge
Allscripts for his services. Customer Loyalty Program (NPS) –Continued use of
Satmetrix    The Recipient intends to procure its own provider to carry out
surveys of its customer base prior to the Effective Date. Notwithstanding this
if, for any reason, Allscripts has not entered into an agreement with an
alternative provider by the Effective Date and the Allscripts surveys are
continued to be performed by Satmetrix under any contract that Misys has with
Satmetrix, Misys will be entitled to charge, and Allscripts shall pay, a fee
equal to one third of Satmatrix contract cost until such time that Allscripts
enters into its own separate contract with a third party provider and that
contract takes effect.

 

4. Termination/Expiry

On the Service End Date, in consideration of Provider having employed staff in
Manila in support of Recipient’s support requirements, Recipient agrees to pay
Provider an amount equal to the redundancy costs incurred by Provider. As at May
2010 this amount is estimated to be $218,511. Provider shall endeavor to
minimize these costs through redeployment of such staff where possible.

Service Managers:

 

Misys    Name:    Pete Tantillo Title:    Vice President Finance, Global
Services & Support Phone:    +1 212 320 4672 Email:    peter.tantillo@misys.com
Name:    Kaye Capinpin Title:    Head of Global Contact Centre, Misys Manila
Phone:    +632 867 9326 Email:    raquel.capinpin@misys.com

 

4



--------------------------------------------------------------------------------

Allscripts For Manila Support Desk Services: Name:    Ben Clark (Senior contact)
Title:    Senior VP Customer Support Phone:    (919) 329-1468 Email:   
ben.clark@allscripts.com Name:    Angelo Guiao Title:    Operations Head Phone:
   +632 867 9363 Email:    angelo.guiao@allscripts.com For Manila Consulting
Services: Name:    John Nebergall Title:    Sr. Vice President Phone:    (312)
506-1215 Email:    john.nebergall@allscripts.com

 

5



--------------------------------------------------------------------------------

Transitional Services Agreement Schedule

Information Systems Services

Schedule D

Summary of Services:

Misys plc and its Affiliates and Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates will provide to one another the Services outlined in the table
below (the “Information Systems Services”).

1. All Information Systems Services to be provided by Misys plc and its
Affiliates to Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
shall be provided in accordance with Section 2.2 of the Agreement (the “Service
Level”).

2. Misys may provide suggestions for improving Allscripts’ information system
infrastructure and resources to support delivery of improved service levels. If
Allscripts elects to apply one or more such suggestions, Allscripts shall be
responsible for all related third-party and capital expenditures.

3. On a monthly basis, the Service Managers shall meet to review each Party’s
performance against the Service Level and to discuss possible enhancements,
refinements or modifications to the Service Level based upon then-current
operations.

4. As part of the Services, Misys shall endeavor to enable Allscripts to
leverage existing network infrastructure to minimize international phone call
expenses particularly with respect to the Manila call center.

5. For purposes of clarification, Provider shall have no final authority to bind
Recipient to make any final purchases or enter into any contract with respect to
capital expenditures and third-party services without Recipient’s consent
thereto. Notwithstanding anything in the Agreement or this Schedule, Provider
shall not be held liable under the Agreement or this Schedule for any failure to
meet the service level articulated in Section 2.2 of the Agreement or any of the
service levels included in the Service Level resulting from Recipient’s failure
to follow Provider’s recommendations with respect to capital expenditures or
third-party services, provided that absent an acute hardware failure that might
require expedited hardware replacement, Provider shall give Recipient at least
sixty (60) days’ prior notice of the need for the applicable expenditures (in
excess of $50,000 in the aggregate) and describe how failure to make the
expenditures would specifically affect the service levels.

6. The Service End Date for this Schedule D shall be six (6) months from the
Effective Date and there shall be no early termination. Further, the Fees set
out in this Schedule shall be fixed for the Service Period. As consideration for
this, during the Service Period, Provider shall assist the Recipient in
establishing replacement Information Systems Services.

 

     

Service Name

  

Provider

  

Recipient

  

Description of Service

   Fees 1.    Senior Mgmt IS Services             $49,803.75
per
month 1.1    Overall IS Management    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Overall
responsibility for managing the fulfillment of the company’s technology
requirements within IS. The focus will be on working with each business unit and
functional area to understand their short and long term strategic goals and
providing a technology roadmap that will facilitate these. They will coordinate
with Global IS to determine cost, timing, etc. of projects and utilize these to
help the company prioritize initiatives. They will also be responsible for
monitoring service levels provided to the company and to work with IS to raise
any issues meeting the service levels and to continue to improve them. These
services will include management of disaster recovery planning for the
technology.   



--------------------------------------------------------------------------------

     

Service Name

  

Provider

  

Recipient

  

Description of Service

   Fees 1.2    Infrastructure Services    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Provide
management and planning for supporting infrastructure including data center
services, networking (data and voice), phone systems, messaging, desktop
services and purchasing management.    1.3    Application Services    Misys plc
and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates    Provide overall management and planning for the development
efforts related to all internal applications such as Salesforce, Support Force,
Solomon, Clarity, Web sites, MSG Applications, etc. Special projects related to
implementing (or upgrading) these types of applications shall be subject to the
Parties agreeing upon a Statement of Work covering such services and any related
capital expenditures. Basic ongoing application support is included within the
Fees specified herein.    1.4    Security Services    Misys plc and its
Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   
Lead information risk and information security initiatives. Work to protect the
confidentiality, integrity and availability of information, and to maintain the
administrative and technical safeguards to provide that protection. The role
includes management of all aspects of security related projects while
demonstrating large-scale company wide project expertise.    2.    Offshore
Technical Support             $44,227.54
per
month 2.1    DBA    Misys plc and its Affiliates    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Database administrative services    2.2   
Reporting Services    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Report development for Clarity
and Cognos (product development, Professional Services, Finance, etc.)   

 

2



--------------------------------------------------------------------------------

     

Service Name

  

Provider

  

Recipient

  

Description of Service

   Fees 2.3    Web Development    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Intranet and
Extranet development resources and support    2.4    Cognos Support    Misys plc
and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates    Support for financial reporting, cube development (PS, PD, etc.)
planning models, etc.    2.5    Service Desk Support    Misys plc and its
Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   
Queue management, level 1 support, after hours support    3.    Shared Resource
Utilization          Multiple resources residing within Misys plc will provide
resources for various functions in exchange for the receipt of services under
section 4    $0 3.1    Cognos Implementation    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Requirements
definition, Project Management, design, ETL, etc.    3.2    Integrations   
Misys plc and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates    Support for various integration requirements    3.3   
Messaging Support & Management    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Overall
support and project management for messaging related initiatives and systems   

 

3



--------------------------------------------------------------------------------

     

Service Name

  

Provider

  

Recipient

  

Description of Service

   Fees 3.4    Purchasing Management    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Support for
the processing of IS related acquisitions    4.    Shared Resource Utilization
         Multiple resources residing within Allscripts-Misys Healthcare
Solutions, Inc. will provide resources for various functions in exchange for the
receipt of services under section 3 of this Schedule    $0 4.1    Web
Development    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   
Misys plc and its Affiliates    Program & project management and development
support for both intranet and extranet systems    4.2    Clarity Support   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Misys plc and
its Affiliates    Program & project management and development support for
global Product Development, PS, IT use of Clarity in both the US and UK systems
   4.3    SFDC Support    Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates    Misys plc and its Affiliates    Program & project management and
development support for Sales, Marketing and Support systems    4.4   
Networking Management    Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates    Misys plc and its Affiliates    Provide management and planning
for supporting the networking infrastructure (data and voice), phone systems   
5.    Allscripts IS Budget Management             $0 5.1    Misys recharges   
Misys plc and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates    Provision of certain items (such as SFDC & Clarity) which are
to be set out in a schedule of items which is to be provided by Misys. Such
schedule will change over time and will need to be maintained.   

Ongoing fees such as SDFC licenses are billed separately.

 

4



--------------------------------------------------------------------------------

To the extent that any third-party vendor expenses incurred on the Recipient’s
behalf are unable to be billed directly to the Recipient, the Party that has the
contractual relationship with the vendor for the specific expenses at issue
shall (i) be responsible for paying the vendor, including all amounts owed by
both Misys and Allscripts to such vendor and (ii) invoice the other Party for
any portion of the vendor’s invoice incurred on behalf of such other Party (any
such invoice to the other Party to be paid pursuant to the terms of Section 3.2
of the Agreement).

During the Service Period for the Services provided under this Schedule D, the
Provider and the Recipient shall cooperate in good faith to separate existing
shared third party products and services (as detailed in approximately thirty
contracts) taking into account their respective proportionate use thereof. Such
separation shall be carried out in accordance with Section 2.8 of the Agreement
and may require the assignment, termination and/or separation of the various
third party agreements and the consent of third parties.

 

Service Managers: Misys Name:    Ellen M. Clarke Title:    EVP and CIO Phone:   
646.409.3256 Email:    ellen.clarke@misys.com Allscripts Name:    Lee Shapiro
Title:    President and Chief Operating Officer Phone:    312.506.1207 Email:   
lee.shapiro@allscripts.com

 

5



--------------------------------------------------------------------------------

Transitional Services Agreement Schedule

Tax Services

Schedule E

Summary of Services:

Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates (collectively,
the “Provider”) will provide the Services outlined below (the “Tax Services”) to
Misys plc and its Affiliates (collectively, the “Recipient”).

The Tax Services to be provided by Provider pursuant to this Schedule E is the
provision of tax audit assistance for the Recipient for all outstanding tax
audit years prior to the Effective Date and the Tax Services shall continue to
be provided until such time as Misys plc serves a written termination notice to
Provider to terminate the Tax Services (the “Service End Date”).

The Provider shall seek written pre-approval from Misys plc for all third party
costs or expenses to support the audit process (if such costs or expenses are
necessary) prior to incurring such costs or expenses. If Provider incurs any
such costs or expenses without first obtaining Misys plc’s prior written
approval then Provider solely shall be responsible for those costs or expenses.

Fees:

 

Charge to Recipient    $7,500 per month commencing on the Effective Date until
the Service End Date.

 

Service Managers: Misys Name:    Tim Homer Title:    Group Tax Director Phone:
   +44 (0)20 3320 5773 Email:    tim.homer@misys.com Allscripts Name:    Lisa
Garrett Title:    Tax Director Phone:    + 1 919 329-1756 Email:   
lisa.garrett@allscripts.com



--------------------------------------------------------------------------------

SCHEDULE F

TRADEMARK LICENSE TERMINATION AGREEMENT

THIS AGREEMENT dated as of August 20, 2010, is made and entered into

BETWEEN:

 

(1) Misys plc, a public limited company incorporated under the laws of England
and Wales whose registered office is at One Kingdom Street, Paddington, London,
W2 6BL (the Licensor);

 

(2) AllscriptsMisys LLC (formerly Misys Healthcare Systems LLC), a North
Carolina limited liability company and a wholly-owned subsidiary of the
Sub-Licensee whose registered office is at 8529 Six Forks Road, Raleigh, North
Carolina 27615 (the Licensee); and

 

(3) Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation whose
registered office is at 222 Merchandise Mart Plaza, Suite 2024, Chicago,
Illinois 60654 (the Sub-Licensee).

WHEREAS:

 

(A) The Licensee and the Licensor are parties to the License Agreement (as
defined below).

 

(B) The Licensee has sublicensed its rights under the License Agreement to the
Sub-Licensee pursuant to the Sub-License Agreement (as defined below).

 

(C) The parties wish to terminate the License Agreement and the Sub-License
Agreement on and subject to the terms of this agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and in the Transitional Services Agreement (as
defined below) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Licensor, the Licensee
and the Sub-Licensee hereby agrees as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this agreement:

Agreements means the License Agreement and the Sub-License Agreement;

License Agreement means the agreement between the Licensor and the Licensee
dated October 10, 2008 for the use of the Licensed Marks, the Licensed Name and
the Licensed Domain Names;

Licensed Domain Names means the domain names identified in Schedule B to the
License Agreement;

Licensed Marks means the licensed marks identified in Schedule A to the License
Agreement;



--------------------------------------------------------------------------------

Licensed Name means the trade name “Misys” and certain trademarks and service
marks consisting of or incorporating the designation “Misys” identified in the
schedules to the License Agreement;

Party means a party to this agreement;

Sub-License Agreement means the agreement between the Licensee and the
Sub-Licensee dated October 10, 2008 for the use of the Licensed Marks, the
Licensed Name and the Licensed Domain Names; and

Transitional Services Agreement means the transitional services agreement dated
August 20, 2010 between the Licensor and the Sub-Licensee.

 

1.2 The headings in this agreement do not affect its interpretation.

 

2. TERMINATION OF AGREEMENTS

 

2.1 Each of the Parties hereby agrees that, with effect from the date of this
agreement, and notwithstanding anything to the contrary contained in either of
the Agreements, the Agreements shall terminate and be of no further force and
effect and no Party shall be entitled to enforce any of its rights, or be
required to perform any of its obligations, set out in the Agreements except
that section 8.3 of the License Agreement and section 8.3 of the Sub-License
Agreement shall survive in accordance with their terms.

 

2.2 The termination of the Agreements shall not affect any accrued rights or
liabilities of any Party in respect of damages for non-performance of any
obligation under the Agreements falling due for performance prior to such lapse
and cessation.

 

3. GENERAL

 

3.1 This agreement may be signed in two or more counterparts (including by fax
or other electronic signature), each of which shall be an original, with the
same effect as if the signatures were upon the same instrument. This agreement
shall become effective when each Party shall have received a counterpart of this
agreement signed by each other Party.

 

3.2 This agreement is for the sole benefit of the Parties and their successors
and permitted assigns and nothing express or implied in this agreement is
intended or shall be construed to confer upon any person other than the Parties
any legal or equitable rights or remedies under this agreement.

 

4. GOVERNING LAW AND JURISDICTION

 

4.1

This agreement (and any claims or disputes arising out of or related to this
agreement or the transactions contemplated hereby or to the inducement of any
Party to enter into this agreement, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by and construed in accordance with the laws
of the State of New York, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction. Each Party
irrevocably and unconditionally waives any objection to the application of the
laws of the State of New York to any action, suit or proceeding arising out of
this agreement or the transactions contemplated hereby and further

 

2



--------------------------------------------------------------------------------

 

irrevocably and unconditionally waives and agrees not to plead or claim that any
such action, suit or proceeding should not be governed by the laws of the State
of New York. For purposes of any claim, suit, action or proceeding arising out
of or in connection with this agreement or the transactions contemplated hereby,
each of the Parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the federal and state courts located in the County of
New York in the State of New York.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

SIGNATORIES

IN WITNESS WHEREOF, each of the Licensor, the Licensee and the Sub-Licensee have
caused their respective duly authorized officers to execute this agreement as of
this 20th day of August 2010.

 

MISYS PLC By:  

/s/ J. Michael Lawrie

Name:   J. Michael Lawrie Title:  

Chief Executive Officer

ALLSCRIPTSMISYS LLC By:  

/s/ Glen Tullman

Name:   Glen Tullman Title:   Chief Executive Officer ALLSCRIPTS-MISYS
HEALTHCARE SOLUTIONS, INC. By:  

/s/ Glen Tullman

Name:   Glen Tullman Title:   Chief Executive Officer

 

4



--------------------------------------------------------------------------------

SCHEDULE G

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT is dated as of August 20, 2010 (the
“Agreement”), between Misys plc, a public limited company incorporated under the
laws of England and Wales (“Licensor”), and Allscripts-Misys Healthcare
Solutions, Inc., a Delaware corporation (“Licensee”). Licensor and Licensee are
referred to herein collectively as “Parties” and each individually as a “Party”.

W I T N E S S E T H :

WHEREAS, Licensor is the owner of the trade name “MISYS” and certain trademarks
and service marks consisting of or incorporating the designation “MISYS,”
identified in the schedule attached hereto as Schedule A, and has applied for
and registered such trademarks and service marks throughout the world (such
trademarks and service marks and such registrations and applications, together
with any and all common law rights pertaining thereto, are referred to
collectively as the “Licensed Marks”) for use in Licensor’s business;

WHEREAS, Licensee was previously licensed to use the Licensed Marks in
connection with Licensee’s healthcare information technology products and
services acquired from Licensor in October, 2008 (the “Acquisition”) pursuant to
a license agreement to one of Licensee’s affiliates and a sublicense from such
affiliate to the Licensee;

WHEREAS, contemporaneously with execution of this Agreement, the above
referenced October 2008 license and sublicense agreements (the “Existing
Licenses”) are being terminated on the date hereof; and

WHEREAS, Licensee and its affiliates desire to continue using, and Licensor is
willing to license Licensee and its affiliates to use, the Licensed Marks as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

1. Grant of License.

1.1 Grant of Trademark License. Subject to the terms and conditions contained
herein, Licensor hereby grants to Licensee, and Licensee hereby accepts, a
nonexclusive, nonassignable (except as set forth in Section 7.1), royalty-free
license to use the Licensed Marks in the Territory solely for the purpose of
providing support to (including delivering updated versions of) the healthcare
information technology products sold under the Licensed Marks prior to the date
of this Agreement (the “Existing Products”) to those customers of the Licensee
(or its Affiliates) who are using such Existing Products prior to the date of
this Agreement (the “Existing Customers”). “Territory” shall refer to the United
States; provided, however, that for customers utilizing the Existing Products
prior to the date of the Acquisition, the Territory shall include any other
country in which such customers utilize the Existing Products under their
applicable license agreements which were entered into prior to the date of the
Acquisition.



--------------------------------------------------------------------------------

1.2 Restrictions on Use.

(a) Except for use of Licensee’s color scheme of orange and grey, which may be
used for the Licensed Marks other than “Misys” used alone, “Misys” in
combination with the “M” logo and the “M” logo, Licensee shall not change or
modify the Licensed Marks, or create any design variation of the Licensed Marks,
without the prior written consent of Licensor.

(b) Except for the word “Allscripts”, Licensee shall not join any name, mark or
logo with the Licensed Marks so as to form a composite trade name or mark,
without obtaining the prior written consent of Licensor.

(c) Licensee shall not use any other name or mark that is confusingly similar to
the Licensed Marks, provided, however, that use of the word “Allscripts” with
the secondary words in the Licensed Marks (e.g., Tiger), with or without the
word “Misys, will not be considered confusingly similar.

1.3 Sublicenses.

(a) Subject to the terms and conditions contained herein, Licensee may grant a
sublicense of its rights hereunder to any of its Affiliates to use the Licensed
Marks in connection with the support of the Existing Products in the Territory.
Any such sublicence shall be granted solely so as to enable such Affiliates to
continue to support Existing Customers use of those Existing Products on or
after the date of this Agreement (each such permitted sublicensee, an “Affiliate
Sublicensee”). For purpose of this Agreement, “Affiliate” is defined as any
entity that, at the time of determination, directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, Licensee, whether by contract, possession (directly or indirectly) of
power to direct or cause the direction of the management or policies of such
entity or the ownership (directly or indirectly) of securities or other
interests in such entity).

(b) In addition to the right to grant sublicenses pursuant to this Section 1.3,
Licensee and each Affiliate Sublicensee shall be permitted to allow those
resellers or distributors of the Existing Products prior to the date of this
Agreement (the “Existing Resellers and Distributors”) to continue to use the
Licensed Marks solely to support the use of those Existing Products by the
Existing Customers to the same extent as those Existing Resellers and
Distributors have been performing such obligations under the relevant agreement
with Licensee or such Affiliate Sublicensee prior to the date of this Agreement.
Each such agreement shall contain restrictions on the use of the Licensed Marks
by the Existing Resellers and Distributors which are consistent with the
restrictions contained herein.

(c) Notwithstanding the grant of any sublicense hereunder, Licensee shall remain
liable for any breach or default of the applicable terms and conditions of this
Agreement by any of its Affiliate Sublicensees, or Existing Resellers and
Distributors with respect to the Licensed Marks. The Licensee shall notify the
Licensor promptly in writing upon becoming aware that the use of the Licensed
Marks by any Affiliate Sublicensee or any of the Existing Resellers and
Distributors is in breach of the terms of this Agreement.

(d) No such Affiliate Sublicensee or Existing Reseller and Distributor shall be
permitted to sublicense to any other person or entity the rights granted to it
with respect to the Licensed Marks.

2. Quality Standards and Control.

2.1 Quality Control. At all times, Licensee shall use and shall cause each
Affiliate Sublicensee to use the Licensed Marks only in the same form and manner
used by them in connection

 

2



--------------------------------------------------------------------------------

with supporting the Existing Products, prior to the date of this Agreement. At
all times the Licensee shall use (and shall cause each Affiliate Sublicensee) to
use the Licensed Marks in accordance with such quality standards and
specifications as were in place prior to the date of this Agreement and as may
be established by Licensor and communicated to Licensee in writing from time to
time. The Licensee shall not use the Licensed Marks in a way which may tarnish
them or the reputation of the Licensor. The Licensor’s use of the “M” mark will
faithfully reproduce the design and appearance of such Licensed Mark as
reflected in the Schedule.

2.2 Inspection. Licensor or its designated representative shall have the right
at any time during normal business hours to inspect any and all uses of the
Licensed Marks to confirm that such use is in conformance with the terms of this
Agreement. From time to time, upon Licensor’s reasonable request in writing,
Licensee shall, at Licensee’s expense, provide Licensor with representative
samples of the ways in which the Licensed Marks are then being used (or
photographs depicting the same).

2.3 Deficiencies. If Licensor reasonably believes that the Licensed Marks are
not being used in accordance with Section 2.1, then Licensor shall promptly
provide Licensee with written notice of such defects or violations, and shall
allow Licensee thirty (30) days from the date of such notice in which to cure
such defects or violations. Should the defects or violations not be remedied
within such thirty (30) days, Licensor may, in its reasonable discretion,
terminate this Agreement in accordance with Section 7.2 or bring an action to
require specific performance. If such an action is brought and is successful,
then Licensee shall have thirty (30) days within which to comply with the order.
If, at the end of such thirty (30) days Licensee has not complied, this
Agreement will terminate automatically.

3. Compliance with Law. Licensee shall use the Licensed Marks only in such
manner as will comply with the provisions of applicable laws and regulations
relating to the Licensed Marks. Licensee shall affix to the Existing Products
that bear a Licensed Mark, including, but not limited to, all labels, packaging,
advertising and promotional materials, manuals, and all other relevant printed
materials, (a) notices in compliance with applicable trademark laws and (b) such
legend as Licensor may reasonably designate by written notice and is required or
otherwise reasonably necessary to allow adequate protection of the Licensed
Marks and the benefits thereof under applicable trademark laws from time to
time. In connection herewith, Licensee may use the following legend:

“MISYS” is a registered trademark owned by Misys plc and is used under license.”

4. Ownership.

4.1 Ownership of Licensed Marks. Licensee acknowledges and admits the validity
of the Licensed Marks and agrees that it will not, directly or indirectly,
challenge the validity of the Licensed Marks, or any registrations thereof
and/or applications therefor in any jurisdiction, or the right, title and
interest of Licensor therein and thereto, nor will it claim any ownership or
other interest in the Licensed Marks in any jurisdiction, other than the rights
expressly granted hereunder.

4.2 No impairment of Licensed Marks. Licensee acknowledges that (i) the Licensed
Marks and the goodwill associated therewith are and will remain the exclusive
property of Licensor, (ii) all uses of the Licensed Marks shall inure solely to
the benefit of Licensor, and (iii) Licensee has no right, title or interest in
any other trademarks, services marks, trade names or domain names belonging to
Licensor. Licensee shall not at any time do or suffer to be done any act or
thing that will in any way impair the rights of Licensor in and to the Licensed
Marks (including, but not limited to, acquiring a registration or file and
prosecute a trademark application to register the Licensed Marks or any
component, variation or deviation thereof, or any name or mark

 

3



--------------------------------------------------------------------------------

confusingly similar thereto, for any goods or services anywhere in the world).
Licensee shall reasonably cooperate with Licensor, at Licensor’s expense, in
maintaining registrations for the Licensed Marks, and shall, upon Licensor’s
request, provide to Licensor any declarations, evidence, documents, specimen and
testimony concerning the Licensed Marks that Licensor may request for use in
connection with maintaining Licensor’s rights in the Licensed Marks. Nothing in
this Agreement grants, nor shall Licensee acquire hereby, any right, title or
interest in or to the Licensed Marks or any goodwill associated therewith, other
than those rights expressly granted hereunder. This Agreement shall not affect
Licensor’s right to enjoin or obtain relief against any acts by third parties of
trademark infringement or unfair competition.

5. Indemnification. Neither Party, by virtue of this Agreement, assumes any
liability with respect to the business of the other Party. Each Party (such
party being the “Indemnifying Party”) shall indemnify and hold harmless the
other Party, (such party being the “Indemnified Party”) against any and all
claims, actions, damages, losses, liabilities costs and expenses (including
reasonable attorney’s fees and expenses) (“Losses”) resulting from or arising
out of claims, actions or proceedings brought by a third party against the
Indemnified Party or its Affiliates arising out of the Indemnified Party’s
(including, in the case of the Licensee, its Affiliate Sublicensees) breach of
this Agreement and in the case of the Licensee, including any such claims,
actions or proceedings made against the Licensor or its Affiliates arising out
of defects in the Existing Products (distributed by Licensee or its Affiliates
after the Acquisition) or misuse of the Licensed Marks.

6. Representations and Warranties. Each Party represents and warrants that it
has executed this Agreement freely, fully intending to be bound by the terms and
provisions contained herein; that it has full corporate power and authority to
execute, deliver and perform this Agreement; that the person signing this
Agreement on behalf of such Party has properly been authorized and empowered to
enter into this Agreement by and on behalf of such Party; that prior to the date
of this Agreement, all corporate action of such Party necessary for the
execution, delivery and performance of this Agreement by such Party has been
duly taken; and that this Agreement has been duly authorized and executed by
such Party, is the legal, valid and binding obligation of such Party, and is
enforceable against such Party in accordance with its terms.

7. Term; Termination.

7.1 Term. The term of this agreement shall become effective as of the date
hereof, and shall continue in effect until terminated in accordance with the
provisions of Section 7.2.

7.2 Termination.

(a) Licensor may terminate this Agreement upon written notice to Licensee if:

(i) Licensee breaches any provision of this Agreement and fails to cure such
breach within thirty (30) days after the date of Licensor’s written notice
thereof.

(ii) There is a change of control of Licensee other than in connection with the
Coniston or Emerald transactions.

(iii) Licensee files, or consents to the filing against it of, a petition for
relief under any bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors or consents to the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other official with similar powers
over a substantial part of its property; or a court having jurisdiction over
Licensee or any of the property of Licensee shall enter a decree or order for

 

4



--------------------------------------------------------------------------------

relief in respect thereof in an involuntary case under any bankruptcy or
insolvency law, or shall appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or official with similar powers over a substantial part of
the property of Licensee, or shall order the winding-up, liquidation or
rehabilitation of the affairs of Licensee, and such order or decree shall
continue in effect for a period of sixty (60) consecutive days.

(b) Licensee may terminate this Agreement at any time upon thirty (30) days
prior notice to Licensor.

(c) Notwithstanding anything to the contrary contained herein, termination of
this Agreement by either Party in whole or in part shall be without prejudice to
any other remedy otherwise available hereunder, under law or at equity, to such
Party or the other Party.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
rights and obligations of the Licensor and the Licensee pursuant to sections 4,
5, 7.2(c), 7.3 and 8 shall survive indefinitely regardless of any termination of
the Agreement.

7.3 Effects of Termination. Any termination of this Agreement in accordance with
the terms hereof shall be final. Upon the termination of this Agreement:

(a) all rights in the Licensed Marks granted to Licensee hereunder shall
automatically revert to Licensor, and Licensee or any Sublicensee shall have no
further rights in, and shall immediately cease all use of, the Licensed Marks,
except that Licensee and any Sublicensee shall have a thirty (30) day period
after termination to transition away from use of the Licensed Marks; and

(b) Licensee shall immediately destroy and cause any Sublicensee, reseller or
distributor to destroy all materials used for reproducing the Licensed Marks
(including without limitation photographic negatives, printing plates and
tooling), except that Licensee and any Sublicensee shall have a thirty (30) day
period after termination to transition away from use of the Licensed Marks and
shall, within thirty (30) days after such destruction has taken place, provide
Licensor with an affidavit executed by an officer of Licensee attesting thereto.

8. Miscellaneous.

8.1 Assignment. Licensee shall not assign or attempt to assign its rights or
obligations hereunder without Licensor’s prior written consent. Licensor shall
not assign or attempt to assign its rights or obligations hereunder without
Licensee’s prior written consent; provided, however, that no such consent shall
be required for an assignment by Licensor in connection with (i) any assignment
to an affiliate, (ii) any assignment or sale of all or substantially all of the
equity or similar interests of Licensee that are owned by Licensor, or (iii) any
assignment or sale of all or substantially all of Licensor’s assets, or any
merger, consolidation or other business combination to which Licensor is a
party, provided, further, however, that Licensor agrees that it will not assign
its rights or obligations hereunder apart from all or substantially all of the
equity or similar interests of Licensee that it owns and the Licensed Marks that
are specific to the Existing Products distributed under the Licensed Marks prior
to the date of this Agreement, which for the avoidance of doubt, do not include
the name and mark “Misys” or the “M” logo or any other name and mark other than
the Licensed Marks. Any assignment or attempt to do so in violation of this
Agreement shall be null and void. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, successors and
permitted assigns.

8.2 Entire Agreement. This Agreement constitutes the entire agreement between
Licensor and Licensee with respect to the subject matter hereof and supersedes
and cancels all prior

 

5



--------------------------------------------------------------------------------

agreements and understandings between Licensor and Licensee, whether written and
oral, with respect thereto (including the Existing Licenses, save in respect of
the provisions contained therein which survive regardless of termination). This
Agreement shall not be amended, supplemented or modified except in a writing
executed by authorized representatives of the Parties. Waiver by a Party of any
breach of any provision of this Agreement by the other Party shall not operate,
or be construed, as a waiver of any subsequent or other breach. If any provision
of this Agreement is inoperative or unenforceable for any reason in any
jurisdiction, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case,
circumstance or jurisdiction, or of rendering any other provision or provisions
herein contained invalid, inoperative, or unenforceable to any extent
whatsoever. The invalidity of any one or more phrases, sentences, clauses,
Sections or subsections of this Agreement in any jurisdiction shall not affect
the remaining portions of this Agreement in such jurisdiction or in any other
jurisdiction.

8.3 No Agency. Licensor and Licensee are independent contractors with respect to
each other, and nothing herein shall create any association, partnership, joint
venture or agency relationship between them.

8.4 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction. For purposes of any claim,
suit, action or proceedings arising out of or in connection with this Agreement,
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the federal and state courts located in the County of New York in the State of
New York.

8.5 Equitable Relief. Each Party hereto acknowledges that the other Party will
suffer irreparable harm as a result of the material breach by such Party of any
covenant or agreement to be performed or observed by such Party under this
Agreement, and acknowledges that the other Party shall be entitled to apply for
and, if granted, receive from any court or administrative body of competent
jurisdiction a temporary restraining order, preliminary injunction and/or
permanent injunction, without any necessity of proving damages, enjoining
Licensee from further breach of this Agreement or further infringement or
impairment of the rights of Licensor.

8.6 Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given (a) if sent by first-class registered or certified mail, return
receipt requested, postage prepaid, on the fifth day following the date of
deposit in the mail, (b) if delivered personally, when received, or (c) if
transmitted by facsimile or other telegraphic communications equipment, when
confirmed, in each case addressed as follows:

If to Licensor, to:

 

Misys plc One Kingdom Street London W2 6BL United Kingdom Telephone:   + 44
(0)20 3320 5000 Fax:   +44 (0)20 3320 1771 Attention:   Group General Counsel &
Company Secretary

 

6



--------------------------------------------------------------------------------

If to Licensee, to:

 

Allscripts-Misys Healthcare Solutions, Inc 222 Merchandise Mart Plaza Suite
2024, Chicago Illinois 60654 Telephone:   + 312 506-1219 Fax:   +1 312 506-1208
Attention:   Corporate Counsel

or, in each case, to such other address or facsimile number or to the attention
of such other person as may be specified in writing by such Party to the other
Party.

8.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall be one and the same instrument.

8.8 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

8.9 Construction of this Agreement. In any construction of this Agreement, the
Agreement shall not be construed against any Party based upon the identity of
the drafter of the Agreement or any provision of it.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

MISYS PLC By:  

/s/ J. Michael Lawrie

Name:   J. Michael Lawrie Title:   Chief Executive Officer ALLSCRIPTS-MISYS
HEALTHCARE SOLUTIONS, INC. By:  

/s/ Glen Tullman

Name:   Glen Tullman Title:   Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Schedule A

Licensed Marks

 

Name of Mark

  

Registration Information

  

Goods and Services

Associated with the Mark

MISYS    Reg. No. 3,177,341    Computer software for database management for use
in the fields of finance, medicine and healthcare, inter alia.

M (and design)

LOGO [g38924ex10_2pg060.jpg]

   Reg. No. 3,256,754    Computer software for database management for use in
the fields of finance, medicine and healthcare, inter alia. MISYS EMR    Reg.
No. 2,905,511    Computer programs and software to manage financial, e-commerce,
administrative, accounting, clinical, insurance and managed care records for
medical practice management. MISYS FIRSTHAND    Reg. No. 2,905,512    Computer
programs and software to manage financial, e-commerce, administrative,
accounting, clinical, insurance and managed care records for medical practice
management. MISYS TIGER    Reg. No. 2,905,513    Computer programs and software
to manage financial, e-commerce, administrative, accounting, clinical, insurance
and managed care records for medical practice management. MISYS VISION    Reg.
No. 2,904,102    Computer programs and software to manage financial, e-commerce,
administrative, accounting, clinical, insurance and managed care records for
medical practice management. MISYS VISION/OPTIMUM    Reg. No. 2,905,514   
Computer programs and software to manage financial, e-commerce, administrative,
accounting, clinical, insurance and managed care records for medical practice
management. MISYS VISION/ENABLED    Reg. No. 3,240,977    Computer programs and
software to manage financial, e-commerce, administrative, accounting, clinical,
insurance and managed care records for medical practice management

 

8



--------------------------------------------------------------------------------

Name of Mark

  

Registration Information

  

Goods and Services

Associated with the Mark

MISYS I-CLASS    Reg. No. 2,904,104    Computer programs and software to manage
financial, e-commerce, administrative, accounting, clinical, insurance and
managed care records for medical practice management. MISYS QUERY    Reg. No.
2,904,111    Computer programs and software to manage financial, e-commerce,
administrative, accounting, clinical, insurance and managed care records for
medical practice management. MISYS PRACTICE PULSE    Reg. No. 3,199,674   
Computer software for managing clinical and administrative data for healthcare.

 

9